

Exhibit 10.4
WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


The Compensation Committee of the Board of Directors (the “Committee”) of
Workday, Inc. (“Workday”) has granted to Participant a Restricted Stock Unit
Award (“RSU”) under Workday’s 2012 Equity Incentive Plan (the “Plan”). Unless
otherwise defined herein, the terms defined in the Plan will have the same
defined meanings in this Restricted Stock Unit Award Agreement (the “Agreement”)
and the electronic representation of the Notice of Restricted Stock Unit Award
established and maintained by Workday, or a third party designated by Workday
(the “Notice”). The RSU is subject to the terms, restrictions and conditions of
the Plan, the Notice and this Agreement, including any applicable
country-specific provisions in the appendix attached hereto (the “Appendix”),
which constitutes part of this Agreement.
1. Terms. The number of RSUs provided by the Award and the applicable Vesting
Period(s) are set forth in the Notice. Participant’s RSU shall vest provided he
or she provides continuous service to Workday or its subsidiaries during the
Vesting Period(s).
2. Settlement. Settlement of RSUs will be made within 30 days following the
applicable date of vesting under the Vesting Period(s) set forth in the Notice.
Settlement of RSUs will be in Shares. No fractional RSUs or rights for
fractional Shares will be created pursuant to this Agreement.
3. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant will have no ownership of the Shares
allocated to the RSUs and will have no right to dividends or to vote such
Shares.
4. Dividend Equivalents. Dividends, if any (whether in cash or Shares), will not
be credited to Participant.
5. Non-Transferability of RSUs. The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or by
court order or unless otherwise permitted by the Committee on a case-by-case
basis.
6. Termination. If Participant’s service Terminates for any reason, all unvested
RSUs will be forfeited to Workday forthwith, and all rights of Participant to
such RSUs will immediately terminate (unless determined otherwise by the
Committee). Participant acknowledges and agrees that the Vesting Period(s) may
change prospectively in the event Participant’s service status changes between
full- and part-time and/or in the event Participant is on a leave of absence, in
accordance with Workday policies relating to work schedules and vesting of
Awards or as determined by the Committee. In case of any dispute as to whether
Termination has occurred, the Committee will have sole discretion to determine
whether such Termination has occurred and the effective date of such Termination
(including whether Participant may still be considered to be providing services
while on an approved leave of absence).



--------------------------------------------------------------------------------



7. Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by Workday or, if different, Participant’s employer (the
“Employer”) the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount, if any, actually withheld by Workday or the Employer.
Participant further acknowledges that Workday and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs and the subsequent sale of Shares
acquired pursuant to such settlement; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that Workday and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. PARTICIPANT SHOULD
CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN
WHICH PARTICIPANT RESIDES OR IS SUBJECT TO TAXATION.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Workday and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes Workday and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items, if
any, by one or a combination of the following:
(i)withholding from Participant’s wages or other cash compensation paid to
Participant by Workday and/or the Employer; or
(ii)withholding from proceeds of the sale of Shares acquired upon settlement of
the RSUs either through a voluntary sale or through a mandatory sale arranged by
Workday (on Participant’s behalf pursuant to this authorization without further
consent); or
(iii)withholding in Shares to be issued upon settlement of the RSUs, or
(iv)any other arrangement approved by the Committee.
Notwithstanding the foregoing, if Participant is subject to Section 16 of the
Exchange Act, Workday will satisfy the obligations with regard to all
Tax-Related Items by withholding in Shares to be issued upon settlement of the
RSUs, unless the use of such withholding method is problematic under applicable
laws or has materially adverse accounting consequences, in which case
Participant may elect to (A) have Workday or the Employer withhold from
Participant’s wages or other cash compensation paid to Participant by Workday
and/or the Employer, or (B) have Workday withhold from proceeds of the sale of
Shares acquired upon settlement of the RSUs, either through a voluntary sale or
through a mandatory sale arranged by Workday (on Participant’s behalf pursuant
to this authorization).
Workday may withhold or account for Tax-Related Items by considering applicable
statutory withholding amounts or other applicable withholding rates in
Participant’s jurisdiction(s), including maximum rates applicable in
Participant’s jurisdiction(s), in which case Participant will receive a refund
of any over-withheld amount in cash and will have no entitlement to the Common
Stock equivalent. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the vested RSUs, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items. The Fair Market Value of these Shares, determined as of the
effective date when taxes otherwise would have been withheld in cash, will be
applied as a credit against the Tax-Related Items withholding.



--------------------------------------------------------------------------------



Finally, Participant agrees to pay to Workday or the Employer any amount of
Tax-Related Items that Workday or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Workday may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with Participant’s obligations in connection with the Tax-Related
Items.
8. Nature of Grant. By accepting the RSUs (whether in writing, electronically or
otherwise), Participant acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by Workday, it is discretionary in nature
and it may be modified, amended, suspended or terminated by Workday at any time,
to the extent permitted by the Plan;
(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of Workday;
(d)the RSU grant and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming or amending an employment or
services contract with Workday, the Employer or any Parent or Subsidiary;
(e)Participant is voluntarily participating in the Plan;
(f)the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;
(g)the RSUs and the Shares subject to the RSUs, and the income from and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar mandatory payments;
(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages will arise from forfeiture
of the RSUs resulting from (1) the application of any compensation recovery or
clawback policy adopted by Workday or otherwise required by law, or (2)
Participant’s Termination;
(j)unless otherwise provided in the Plan or by Workday in its discretion, the
RSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the RSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any Corporate Transaction affecting the Shares;
(k)unless otherwise agreed with Workday, the RSUs and the underlying Shares, and
the income from and value of same, are not granted as consideration for, or in
connection with, the service Participant may provide as a director of a
Subsidiary; and
(l)the following provisions apply only if Participant is providing services
outside the United States:
(i)the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose;



--------------------------------------------------------------------------------



(ii)neither Workday, the Employer nor any Parent or Subsidiary will be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the RSUs or of any
amounts due to Participant pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.
9. No Advice Regarding Grant. Workday is not providing any tax, legal or
financial advice, nor is Workday making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
10. Data Privacy.
(a)Data Collection and Usage. Workday and any Parent or Subsidiary, including
the Employer, may collect, process and use certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, email address, date of birth, social insurance, passport or
other identification number, salary, nationality, job title, any Shares or
directorships held in Workday, details of all RSUs or any other entitlement to
Shares or equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the purposes of implementing,
administering and managing the Plan. The legal basis, where required, for the
processing of Data is Participant’s consent.
(b)Stock Plan Administration Service Providers. Workday transfers Data to Morgan
Stanley Smith Barney LLC and its affiliated companies (collectively, “Morgan
Stanley”), an independent service provider based in the United States, which is
assisting Workday with the implementation, administration and management of the
Plan. Workday may select a different service provider or additional service
providers and share Data with such other provider(s) serving in a similar
manner. Participant may be asked to agree on separate terms and data processing
practices with the service provider, with such agreement being a condition to
the ability to participate in the Plan.
(c)International Data Transfers. Workday and its service providers are based in
the United States. Participant’s country or jurisdiction may have different data
privacy laws and protections than the United States. For example, the European
Commission has issued a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program. Workday’s legal basis, where required, for the transfer
of Data is Participant’s consent.
(d)Data Retention. Workday will hold and use Data only as long as is necessary
to implement, administer and manage Participant’s participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax
and security laws.
(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and Participant is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, Participant’s salary from or employment and
career with the Employer will not be affected; the only consequence of refusing
or withdrawing Participant’s consent is that Workday would not be able to grant
RSUs or other equity awards to Participant or administer or maintain such
awards.



--------------------------------------------------------------------------------



(f)Data Subject Rights. Participant may have a number of rights under data
privacy laws in Participant’s jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access or copies of Data
Workday processes, (ii) rectification of incorrect Data, (iii) deletion of Data,
(iv) restrictions on processing of Data, (v) portability of Data, (vi) lodge
complaints with competent authorities in Participant’s jurisdiction, and/or
(vii) receive a list with the names and addresses of any potential recipients of
Data. To receive clarification regarding these rights or to exercise these
rights, Participant can contact his or her local human resources representative.
By accepting the RSUs and indicating consent via Workday’s acceptance procedure,
Participant is declaring that he or she agrees with the data processing
practices described herein and consents to the collection, processing and use of
Data by Workday and the transfer of Data to the recipients mentioned above,
including recipients located in countries which do not adduce an adequate level
of protection from a European (or other non-U.S.) data protection law
perspective, for the purposes described above.
Finally, Participant understands that Workday may rely on a different legal
basis for the processing or transfer of Data in the future and/or request
Participant to provide another data privacy consent. If applicable and upon
request of Workday or the Employer, Participant agrees to provide an executed
acknowledgment or data privacy consent form (or any other agreements or
consents) that Workday and/or the Employer may deem necessary to obtain from
Participant for the purpose of administering his or her participation in the
Plan in compliance with the data privacy laws in Participant’s country, either
now or in the future. Participant understands and agrees that he or she will not
be able to participate in the Plan if he or she fails to provide any such
acknowledgement, agreement or consent requested by Workday and/or the Employer.
11. Language. Participant acknowledges and represents that he or she is
proficient in the English language or has consulted with an advisor who is
sufficiently proficient in English, as to allow Participant to understand the
terms of this Agreement, including the Appendix and any other documents related
to the Plan. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
12. Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent Workday determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.
13. Imposition of Other Requirements. Workday reserves the right to impose other
requirements on Participant’s participation in the Plan, on the RSUs and on any
Shares acquired under the Plan, to the extent Workday determines it is necessary
or advisable for legal or administrative reasons, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
14. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.



--------------------------------------------------------------------------------



15. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by Workday and Participant with all
applicable U.S. and non-U.S. local, state and federal laws and regulations and
with all applicable requirements of any stock exchange or automated quotation
system on which Workday’s Common Stock may be listed or quoted at the time of
such issuance or transfer.
16. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision will be excluded from this Agreement, (ii) the balance of this
Agreement will be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement will be enforceable in accordance with its terms.
17. Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.


Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of Delaware or the Delaware
Superior Court, New Castle County. Each of the parties hereby represents and
agrees that such party is subject to the personal jurisdiction of said courts;
hereby irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.


18. No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of Workday, or a Parent
or Subsidiary of Workday, to terminate Participant’s service, for any reason,
with or without Cause.


19. Insider Trading / Market Abuse Laws. Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including, but not limited to, the United States and, if different,
Participant’s country, which may affect Participant’s ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., Restricted
Stock Units) or rights linked to the value of Shares under the Plan during such
times as Participant is considered to have “inside information” regarding
Workday (as defined by the laws in the applicable jurisdictions). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Workday insider
trading policy. Neither Workday nor any Parent or Subsidiary will be responsible
for such restrictions or liable for the failure on Participant’s part to know
and abide by such restrictions. Participant should consult with his or her own
personal legal advisers to ensure compliance with local laws.
20. Foreign Asset/Account Reporting Requirements and Exchange Controls.
Participant acknowledges that his or her country may have certain foreign asset
and/or foreign account reporting requirements and exchange controls which may
affect Participant’s ability to acquire or hold Shares purchased under the Plan
or cash received from participating in the Plan (including from any dividends
paid on or sales proceeds arising from the sale of Shares acquired under the
Plan) in a brokerage or bank account outside Participant’s country. Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. Participant also may be required to
repatriate sale proceeds or other funds received as a result of his or her
participation in the Plan to Participant’s country through a designated bank or
broker within a certain time after receipt. Participant acknowledges that it is
Participant’s responsibility comply with such regulations, and Participant
should consult a personal legal advisor for any details.



--------------------------------------------------------------------------------



21. Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this Agreement
in connection with Participant’s termination of employment constitute deferred
compensation subject to Section 409A, and Participant is deemed at the time of
such termination of employment to be a “specified employee” under Section 409A,
then such payment will not be made or commence until the earlier of (i) the
expiration of the six-month period measured from Participant’s separation from
service from Workday or (ii) the date of Participant’s death following such a
separation from service; provided, however, that such deferral will only be
effected to the extent required to avoid adverse tax treatment to Participant
including, without limitation, the additional tax for which Participant would
otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment will be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
section are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations.


22. Award Subject to Workday Clawback or Recoupment. To the extent permitted by
applicable law, the RSUs will be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of Participant’s employment or other Service that is
applicable to Participant. In addition to any other remedies available under
such policy and applicable law, Workday may require the cancellation of
Participant’s RSUs (whether vested or unvested) and the recoupment of any gains
realized with respect to Participant’s RSUs.


23. Acknowledgment; Consent to Electronic Delivery of All Plan Documents and
Disclosures. By Participant’s acceptance (whether in writing, electronically or
otherwise) of the Notice, Participant and Workday agree that the RSUs are
granted under and governed by the terms and conditions of the Plan, the Notice
and this Agreement. Participant acknowledges receipt of a copy of the Plan, the
Plan prospectus, the Notice and this Agreement and hereby accepts the RSUs
subject to all of the terms and conditions set forth herein and those set forth
in the Plan and the Notice. Participant acknowledges receipt of a copy of the
Plan, the Plan prospectus, the Notice and this Agreement and hereby accepts the
RSUs subject to all of the terms and conditions set forth herein and those set
forth in the Plan and the Notice. Participant has reviewed the Plan, the Plan
prospectus, the Notice and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of the Plan, the Plan prospectus, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify Workday upon any change in Participant’s residence
address.





--------------------------------------------------------------------------------



By acceptance of the RSUs, Participant agrees to participate in the Plan through
an on-line or electronic system established and maintained by Workday or a third
party designated by Workday and consents to the electronic delivery of the
Notice, this Agreement, the Plan, account statements, Plan prospectuses required
by the U.S. Securities and Exchange Commission, U.S. financial reports of
Workday, and all other documents that Workday is required to deliver to its
security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSUs and
current or future participation in the Plan. Electronic delivery may include the
delivery of a link to a Workday intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other delivery determined at Workday’s discretion. Participant acknowledges
that Participant may receive from Workday a paper copy of any documents
delivered electronically at no cost if Participant contacts Workday by
telephone, through a postal service or electronic mail at Stock Administration.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
Workday or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying Workday of such
revised or revoked consent by telephone, postal service or electronic mail
through Stock Administration. Finally, Participant understands that Participant
is not required to consent to electronic delivery.


By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:


Participant understands that Participant’s employment or consulting relationship
or service with Workday, Inc. or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is at will), except where
otherwise prohibited by applicable law and that nothing in this Agreement, the
Notice or the Plan changes the nature of that relationship. Participant
acknowledges that the vesting of the RSUs pursuant to this Notice is earned only
by continuing service as an Employee, Director or Consultant of Workday or
Parent or Subsidiary. Participant also understands that this Agreement is
subject to the terms and conditions of both the Notice and the Plan, both of
which are incorporated herein by reference. Participant has read the Agreement,
the Notice and the Plan. By accepting the RSUs, Participant consents to the
electronic delivery as set forth in this Agreement.
WORKDAY, INC.
image01.jpg [image01.jpg]
By: Aneel Bhusri
Title: Co-founder, Chief Executive Officer and Director




--------------------------------------------------------------------------------



APPENDIX
WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT




COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.


Terms and Conditions


This Appendix includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.


If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, Workday will, in its sole discretion, determine to what extent
the additional terms and conditions included herein will apply to Participant
under these circumstances.


Notifications


This Appendix also includes information relating to exchange control, foreign
asset/account reporting requirements and other issues of which Participant
should be aware with respect to Participant’s participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of September 2019. Such laws are often
complex and change frequently. As a result, Participant should not rely on the
information herein as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time that Participant vests in the RSUs or sells
Shares acquired under the Plan.


In addition, the information is general in nature and may not apply to
Participant’s particular situation, and Workday is not in a position to assure
Participant of any particular result. Accordingly, Participant should seek
appropriate professional advice as to how the relevant laws in Participant’s
country may apply to Participant’s situation.


Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.


AUSTRALIA


Terms and Conditions


Australia Class Order Exemption. The offer of the RSUs is intended to comply
with the provisions of the Corporations Act 2001, Australian Securities &
Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Offer Document for the offer of
Restricted Stock Units to Australian Resident Employees, which is provided to
Participant with this Agreement.


Notifications


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).





--------------------------------------------------------------------------------



AUSTRIA


Notifications


Exchange Control Information. If Participant holds securities (including Shares
acquired under the Plan) or cash (including proceeds from the sale of Shares)
outside of Austria, Participant will be required to report certain information
to the Austrian National Bank as follows: (i) on a quarterly basis if the value
of the Shares as of the last day of any given quarter exceeds €30,000,000; and
(ii) on an annual basis if the value of the shares as of December 31 exceeds
€5,000,000. The deadline for filing the annual report is January 31 of the
following year.


In addition, when the Shares are sold or a dividend is received, Participant may
be required to comply with certain exchange control obligations if the cash
proceeds from the sale are held outside of Austria. If the transaction volume of
all accounts abroad meets or exceeds €10,000,000, the movement and balances of
all accounts must be reported monthly, as of the last day of the month, on or
before the fifteenth day of the following month on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).


BELGIUM


Notifications


Foreign Asset/Account Reporting Information. If Participant is a Belgian
resident, Participant is required to report any securities (e.g., Shares
acquired under the Plan) or bank account (including any brokerage account
Participants holds at Morgan Stanley or other stock plan service provider as may
be selected by Workday in the future) held outside Belgium on Participant’s
annual tax return. In a separate report, Belgian residents are required to
provide the National Bank of Belgium with the account details of any such
foreign accounts (including the account number, bank name and country in which
any such account was opened). This report, as well as additional information on
how to complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be.


CANADA


Terms and Conditions


Vesting/Termination. This provision supplements Section 1 and 6 of the
Agreement:


For purposes of the Award, the Participant’s employment relationship will be
considered terminated as of the date that is the earlier of (i) the date of the
Participant’s termination, (ii) the date the Participant receives notice of
termination, or (iii) the date the Participant is no longer actively providing
services and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under Canadian laws or the terms of the Participant’s
employment agreement, if any); in the event that the date the Participant is no
longer actively providing services cannot be reasonably determined under the
terms of this Agreement and the Plan, the Committee shall have the exclusive
discretion to determine when the Participant is no longer actively providing
service for purposes of the RSUs (including whether the Participant may still be
considered to be providing services while on a leave of absence).


Settlement.


This provision supplements Section 2 of the Agreement:


Notwithstanding any discretion set forth in Section 9.1 of the Plan, the RSUs
are payable in Shares only, and a grant of RSUs does not provide any right for
Participant to receive a cash payment or a combination of a cash payment and
Shares.





--------------------------------------------------------------------------------



The following provisions apply to Participants in Quebec:


Data Privacy. The following provision supplements Section 10 of the Agreement.


Participant hereby authorizes Workday and Workday’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved with the administration of the Plan. Participant
further authorizes Workday, the Employer and/or any other Parent or Subsidiary
to disclose and discuss such information with their advisors. Participant also
authorizes Workday, the Employer and/or any other Parent or Subsidiary to record
such information and to keep such information in Participant’s employment file.


Language Consent to Receive Information in English for Quebec Participants. The
parties acknowledge that it is their express wish that this Agreement, as well
as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir exigé
que cette convention [“Agreement”], ainsi que tous les documents, avis et
procédures judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.


Notifications


Securities Law Information. Participant understands he or she is permitted to
sell Shares acquired through the Plan through the designated broker appointed
under the Plan, if any, provided the resale of Shares acquired under the Plan
takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the Nasdaq
Global Select Market (the “Nasdaq”).


Foreign Asset/Account Reporting Information. Canadian residents are required to
report foreign specified property, including Shares and rights to receive Shares
(e.g., RSUs), on form T1135 (Foreign Income Verification Statement) if the total
cost of the foreign specified property exceeds C$100,000 at any time during the
year. RSUs must be reported (generally, at a nil cost) if the C$100,000 cost
threshold is exceeded because of other foreign specified property held by
Participant. When Shares are acquired, their cost generally is the adjusted cost
base (“ACB”) of the Shares. The ACB would ordinarily equal the fair market value
of the Shares at the time of acquisition, but if Participant owns other Shares,
this ACB may have to be averaged with the ACB of the other Shares.


CHINA


Terms and Conditions


The following provisions govern Participant’s participation in the Plan only if
Participant is subject to exchange control restrictions in the People’s Republic
of China (“China”), as determined by Workday in its sole discretion.


Vesting and Settlement Conditions. This section supplements Sections 1 and 2 of
the Agreement:


Workday is under no obligation to vest RSUs or issue Shares unless and until its
registration application is approved by the Chinese State Administration of
Foreign Exchange (“SAFE”). Further, at Workday’s discretion, RSUs will not vest
and Shares will not be issued if, at the time Participant’s RSUs are otherwise
scheduled to vest, the SAFE registration has become invalid or ceased to be
effective for any reason. Further, RSUs will not vest and the underlying Shares
will not be issued unless and until Workday determines that such vesting and
issuance of Shares complies with all relevant laws and regulations.





--------------------------------------------------------------------------------



Required Sale of Shares. Due to exchange control laws in China, Workday may
require that any Shares acquired upon the vesting and settlement of RSUs be
immediately sold. Workday is authorized to instruct Morgan Stanley or such other
broker as may be selected by Workday to assist with the mandatory sale of such
Shares (on Participant’s behalf pursuant to this authorization), and Participant
expressly authorizes such broker to complete the sale of such Shares. In this
regard, Participant agrees to sign any agreements, forms and/or consents that
may be reasonably requested by Workday (or Workday’s designated broker) to
effectuate the sale of the Shares (including, without limitation, with respect
to the transfers of the proceeds and other exchange control matters noted below)
and otherwise cooperate with Workday on such matters, provided Participant will
not be permitted to exercise any influence over how, when or whether the sales
occur. Participant acknowledges that Morgan Stanley or such other designated
broker as may be selected by Workday is under no obligation to arrange for the
sale of the Shares at any particular price.


Alternatively, if Workday, in its discretion, does not exercise its right to
require the automatic sale of Shares issuable upon vesting of the RSUs, as
described in the preceding paragraph, any Shares acquired by Participant under
the Plan must be sold no later than six months from the date of Termination, or
within any other such time frame as may be permitted by Workday or required by
SAFE. Any Shares acquired by Participant under the Plan that have not been sold
within six months of the date of Termination shall be automatically sold by
Morgan Stanley or such other broker as may be selected by Workday pursuant to
this authorization and subject to the terms of the preceding paragraph. Upon the
sale of the Shares, Workday agrees to pay the cash proceeds from the sale (less
any applicable Tax-Related Items, brokerage fees and commissions) to Participant
in accordance with applicable exchange control laws and regulations including,
but not limited to, the restrictions set forth under the “Exchange Control
Restrictions” section immediately below.


Exchange Control Requirements. Participant understands and agrees that, due to
exchange control laws in China, Participant will be required to immediately
repatriate to China the cash proceeds from the sale of Shares or any dividends
paid on such Shares. Participant further understands that, under local law, such
repatriation of the cash proceeds will need to be effected through a special
exchange control account established by Workday, the Employer or another
Subsidiary, and Participant hereby consents and agrees that the proceeds from
the sale of Shares will be transferred to such special account prior to being
delivered to Participant. Participant also understands that Workday will deliver
the proceeds to Participant as soon as possible, but there may be delays in
distributing the funds to Participant due to exchange control requirements in
China. The proceeds may be paid in U.S. dollars or local currency, at Workday’s
discretion. If the proceeds are paid in U.S. dollars, Participant understands
that Participant may be required to open a U.S. Dollar bank account in China
into which the proceeds can be deposited. If the proceeds are converted to local
currency, Participant acknowledges that Workday is under no obligation to secure
any particular currency conversion rate, and that it may face delays in
converting the proceeds to local currency. Participant will bear the risk of any
currency conversion rate fluctuation between the date that the Shares are sold
and the date of conversion of the proceeds to local currency. Participant must
comply with any other requirements imposed by Workday in the future in order to
facilitate compliance to the exchange control requirements in China.


CZECH REPUBLIC


Notifications


Exchange Control Information. Upon request of the Czech National Bank,
Participant may be required to file a report in connection with the RSUs and the
opening and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, Participant should consult
with his or her personal advisor before vesting of the RSUs and before opening
any foreign accounts in connection with the RSUs to ensure compliance with
current regulations. Participant is responsible for complying with applicable
Czech exchange control laws.





--------------------------------------------------------------------------------



DENMARK


Terms and Conditions


Danish Stock Option Act. Participant acknowledges that he or she has received
the Employer Statement in Danish which sets forth additional information about
the RSUs to the extent that the Danish Stock Option Act (the “Act”) applies.


Participant understands that the Act only applies to “employees” as that term is
defined in Section 2 of the Act. If Participant is a member of the registered
management of a Subsidiary in Denmark or otherwise does not satisfy the
definition of employee, he or she is not subject to the Act and the Employer
Statement will not apply to him or her.


Further, the Act has been revised with effect from 1 January 2019. As a result
of the amendments, the termination provision under the Plan will apply to any
RSUs granted after 1 January 2019. The relevant termination provisions are
detailed in the Plan and the Employer Statement.


Nature of Grant. The following provision supplements Section 8 of the Agreement:


By accepting the RSUs, Participant acknowledges, understands and agrees that
this grant relates to future services to be performed and is not a bonus or
compensation for past services.


Notifications


Foreign Asset/Account Reporting Information. If the Participant establishes an
account holding Shares or cash outside Denmark, the Participant must report the
account to the Danish Tax Administration. The form may be obtained from a local
bank.


FINLAND


There are no country-specific provisions.


FRANCE


Terms and Conditions


Language Consent. By accepting the RSUs, Participant confirms having read and
understood the Plan and this Agreement, which were provided in the English
language. Participant accepts the terms of those documents accordingly.


Consentement Relatif à la Langue Utilisée. En acceptant ces Droits sur des
Actions Assujetties à des Restrictions [“RSUs”], le Participant confirme avoir
lu et compris le Plan et le présent Contrat d’Attribution qui ont été transmis
en langue anglaise. Le Participant accepte les termes et conditions de ces
documents en connaissance de cause.


Notifications


Foreign Asset/Account Reporting Information. If Participant holds securities
(including Shares purchased under the Plan) or maintains a foreign bank account,
Participant is required to report these to the French tax authorities when
filing Participant’s annual tax return.





--------------------------------------------------------------------------------



GERMANY


Notifications


Exchange Control Information. Cross border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). Participant
understands that in the event he or she receives a payment in excess of this
amount in connection with the sale of securities (including Shares acquired
under the Plan), Participant must report the payment to Bundesbank
electronically using the “General Statistics Reporting Portal” (“Allgemeines
Meldeportal Statistik”) available via Bundesbank’s website (www.bundesbank.de).


Foreign Asset/Account Reporting Information. If Participant’s acquisition of
Shares under the Plan leads to a so-called qualified participation at any point
during the calendar year, Participant will need to report the acquisition when
he or she files his or her tax return for the relevant year. A qualified
participation is attained if (i) the value of the Shares acquired exceeds EUR
150,000 or (ii) in the unlikely event that Participant holds Shares exceeding
10% of the total capital of Workday. However, if the Shares are listed on a
recognized U.S. stock exchange and Participant owns less than 1% of Workday,
this requirement will not apply to him or her. If applicable, Participant will
be responsible for obtaining the appropriate form from a German federal bank and
complying with the reporting obligations.


GREECE


There are no country-specific provisions.


HONG KONG


Terms and Conditions


Securities Law Information. WARNING: The grant of the RSUs under the Plan and
the Shares subject to the RSUs do not constitute a public offer of securities
under Hong Kong law and are available only to employees of Workday, its
Subsidiaries and any Parent. This Agreement and the Plan and any other
incidental communication materials distributed in connection with the Plan (i)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, (ii) have not been reviewed by any regulatory
authority in Hong Kong, and (iii) are intended only for the personal use of
eligible employees of Workday, its Subsidiaries and any Parent, and may not be
distributed to any other person.


Participant is advised to exercise caution in relation to the right to acquire
Shares. If Participant is in any doubt about any of the contents of this
Agreement, the Plan or any other incidental communication materials distributed
in connection with the Plan, Participant should obtain independent professional
advice.


Sale of Shares. By accepting the RSUs, Participant agrees that in the event
Shares are issued in respect of the RSUs within six months of the Date of Grant,
Participant will not dispose of any Shares acquired prior to the six-month
anniversary of the Date of Grant.





--------------------------------------------------------------------------------



INDIA


Notifications


Exchange Control Information. Participants resident in India are required to
repatriate to India any funds received under the Plan within such period of time
prescribed under applicable Indian exchange control regulations, as may be
amended from time to time. Upon repatriation, a foreign inward remittance
certificate (“FIRC”) will be issued by the bank where the foreign currency is
deposited. The FIRC should be retained as evidence of the repatriation of funds
in the event the Reserve Bank of India or the Employer requests proof of
repatriation. It is Participant’s responsibility to comply with applicable
exchange control laws in India.


Foreign Asset/Account Reporting Information. Indian residents must declare the
following items in their annual tax returns: (i) any foreign assets held
(including Shares acquired under the Plan), and (ii) any foreign bank accounts
for which the resident has signing authority. It is Participant’s responsibility
to comply with applicable tax laws in India. Participant should consult with a
personal tax advisor to ensure proper reporting of foreign assets and bank
accounts.


INDONESIA


Terms and Conditions
Language Consent. By accepting the Award, Participant (i) confirms having read
and understood these documents provided in the English language, (ii) accepts
the terms of these documents accordingly, and (iii) agrees not to challenge the
validity of these documents based on Law No. 24 of 2009 on National Flag,
Language, Coat of Arms and National Anthem or the implementing Presidential
Regulation (when issued).
Persetujuan dan Pemberitahuan Bahasa. Dengan menerima Penghargaan ini, (i) anda
mengkonfirmasi bahwa anda telah membaca dan mengerti isi dokumen yang terkait
dengan pemberian Penghargaan ini (yaitu Rencana dan Perjanjian Opsi Saham) yang
disediakan untuk anda dalam bahasa Inggris, (ii) anda menerima persyaratan di
dalam dokumen-dokumen tersebut, dan (iii) anda setuju bahwa anda tidak akan
mengajukan keberatan atas keberlakuan dari dokumen ini berdasarkan Undang-Undang
No. 24 tahun 2009 tentang Bendera, Bahasa dan Lambang Negara serta Lagu
Kebangsaan atau peraturan pelaksana dari Peraturan Presiden (ketika diterbitkan
nantinya).
Notifications
Exchange Control Information. Foreign exchange activity is subject to certain
reporting requirements. For foreign currency transactions exceeding USD 25,000,
the underlying document of that transaction will have to be submitted to the
relevant local bank. If Participant repatriates funds (e.g., proceeds from the
sale of Shares) into Indonesia, the Indonesian bank through which the
transaction is made will submit a report of the transaction to the Bank of
Indonesia.
For transactions of USD 10,000 or more (or its equivalent in other currency), a
more detailed description of the transaction must be included in the report and
Participant may be required to provide information about the transaction to the
bank in order to complete the transaction.



--------------------------------------------------------------------------------



IRELAND


Notifications


Director Notification Requirement. If Participant is a director, shadow director
or secretary of an Irish Parent or Subsidiary, Participant must notify the Irish
Parent or Subsidiary in writing upon (i) receiving or disposing of an interest
in Workday (e.g., RSUs, Shares, etc.), (ii) becoming aware of the event giving
rise to the notification requirement, or (iii) becoming a director or secretary
if such an interest exists at the time, in each case if the interest represents
more than 1% of Workday’s share capital or voting rights. This notification
requirement also applies with respect to the interests of any spouse or minor
children (whose interests will be attributed to the director, shadow director or
secretary).


ITALY


Terms and Conditions


Plan Document Acknowledgement. Participant acknowledges that by accepting the
RSUs, Participant has been given access to the Plan document, have reviewed the
Plan and this Agreement in their entirety and fully understand and accept all
provisions of the Plan and this Agreement. Further, Participant acknowledges
that he or she has read and expressly approves the following sections of the
Agreement: Section 1. Terms; Section 2. Settlement; Section 4. Dividend
Equivalents; Section 6. Termination; Section 7. Responsibility for Taxes;
Section 8. Nature of Grant; Section 9. No Advice Regarding Grant; Section 10.
Data Privacy; Section 11. Language; Section 13. Imposition of Other
Requirements; Section 17. Governing Law and Venue; Section 18. No Rights as
Employee, Director or Consultant; and Section 23. Acknowledgment; Consent to
Electronic Delivery of All Plan Documents and Disclosures.


Notifications


Foreign Asset/Account Reporting Information. Participant understands that if
Participant is an Italian resident and at any time during the fiscal year
Participant holds foreign financial assets (including cash and Shares) which may
generate income taxable in Italy, Participant is required to report these assets
on Participant’s annual tax return (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets, even if Participant does not
directly hold investments abroad or foreign assets.


JAPAN


Notifications


Foreign Asset/Account Reporting Information.  Participant understands that if
Participant holds assets outside of Japan (e.g., Shares acquired under the Plan)
with a total net fair market value exceeding ¥50,000,000 (or an equivalent
amount in foreign currency) as of December 31 each year, Participant is required
to report the details of such assets to the Japanese tax authorities by March
15th of the following year. Participant acknowledges that he or she should
consult with Participant’s personal tax advisor to determine Participant’s
personal reporting obligations.


LATVIA


There are no country-specific provisions.





--------------------------------------------------------------------------------



MALAYSIA


Terms and Conditions


Data Privacy. The following provision replaces Section 10 of the Agreement.


Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other RSU grant materials by and among, as
applicable, Workday, the Employer and any other Parent or Subsidiary for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.


Participant understands that Workday, the Employer and any other Parent or
Subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address, email address and
telephone number, date of birth, social insurance, passport or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in Workday, details of all
RSUs or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan. The
source of the Data is the Employer, as well as information which Participant is
providing to Workday and the Employer in connection with the Plan and this
Agreement.


Participant understands that Data will be transferred to Morgan Stanley or such
other stock plan service provider as may be selected by Workday in the future,
which is assisting Workday with the implementation, administration and
management of the Plan. Participant further understands that Workday, the
Employer and any other Parent or Subsidiary will transfer Data among themselves
as necessary for the purpose of the implementation, administration and
management of Participant’s participation in the Plan, and that Workday, the
Employer and any other Parent or Subsidiary may each further transfer Data to
third parties assisting Workday in the implementation, administration and
management of the Plan, including any requisite transfer to a broker or another
third party with whom Participant may elect to deposit any Shares acquired under
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative, Cynthia Chan, email address is cynthia.chan@workday.com.
Participant authorizes Workday, Morgan Stanley and any other possible recipients
which may assist Workday (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data to a third party with whom the
Participant may elect to deposit any Shares acquired upon vesting of the
Restricted Stock Units.


Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing Participant’s consent is that Workday would not be able to grant
Participant RSUs or other equity awards or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.





--------------------------------------------------------------------------------



Malaysian Translation


Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Peserta seperti yang diterangkan dalam Perjanjian dan apa-apa
bahan geran RSU lain oleh dan di antara, seperti mana yang terpakai, Workday,
Majikan dan mana-mana Syarikat Induk atau Anak-Anak Syarikatnya untuk tujuan
ekslusif bagi melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan.


Peserta memahami bahawa Workday, Majikan dan mana-mana Syarikat Induk atau
Anak-Anak Syarikat mungkin memegang maklumat peribadi tertentu tentang Peserta,
termasuk, tetapi tidak terhad kepada, nama Peserta, alamat rumah dan nombor
telefon, alamat emel, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain (seperti, nombor pendaftaran penduduk tetap atau nombor kad
pengenalan), gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang di Workday, butir-butir semua RSUs atau apa-apa
hak lain atas syer dalam saham yang dianugerahkan, dibatalkan, dilaksanakan,
terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi faedah
Peserta (“Data”), untuk tujuan eksklusif bagi melaksanakan, mentadbir dan
menguruskan Pelan. Sumber Data adalah daripada Majikan, dan juga maklumat yang
Peserta berikan kepada Workday dan Majikan berhubung dengan Pelan dan Perjanjian
ini.


Peserta memahami bahawa Data ini akan dipindahkan kepada Morgan Stanley atau
pembekal perkhidmatan pelan saham yang ditetapkan oleh Workday pada masa depan
yang membantu Workday dengan pelaksanaan, pentadbiran dan pengurusan Pelan.
Peserta memahami selanjutnya bahawa Workday, Majikan dan Syarikat Induk atau
Anak-Anak Syarikat lain akan memindah Data sesama mereka seperti diperlukan
untuk tujuan melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan, dan Workday, Majikan dan Syarikat Induk atau Anak-Anak Syarikat yang lain
masing-masing boleh memindah Data kepada pihak-pihak ketiga yang membantu
Workday dalam pelaksanaan, pentadbiran dan pegurusan Pelan, termasuk pemindahan
yang diperlukan kepada broker atau pihak ketiga yang lain yang mana Peserta
boleh memilih untuk mendepositkan Syer-Syer yang diperolehi daripada Pelan.
Peserta memahami bahawa penerima-penerima Data mungkin berada di Amerika
Syarikat atau mana-mana tempat lain dan bahawa negara penerima-penerima mungkin
mempunyai undang-undang privasi data dan perlindungan yang berbeza daripada
negara Peserta. Peserta memahami bahawa sekiranya Peserta menetap di luar
Amerika Syarikat, Peserta boleh meminta satu senarai yang mengandungi nama dan
alamat penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber
manusia tempatan Peserta Cynthia Chan, alamat emel cynthia.chan@workday.com.
Peserta memberi kuasa kepada Workday, Morgan Stanley dan mana-mana
penerima-penerima lain yang mungkin membantu Workday (pada masa sekarang atau
pada masa depan) dengan melaksanakan, mentadbir dan menguruskan Pelan untuk
menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk
elektronik atau lain-lain, semata-mata dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaan Peserta dalam Pelan, termasuk apa-apa
pemindahan Data yang diperlukan kepada pihak ketiga yang lain dengan sesiapa
yang Peserta pilih untuk deposit apa-apa Saham yang diperolehi selepas terletak
hak RSUs.





--------------------------------------------------------------------------------



Peserta memahami bahawa Data hanya akan disimpan untuk tempoh yang perlu bagi
melaksanakan, mentadbir, dan menguruskan penyertaan Peserta dalam Pelan. Peserta
memahami bahawa sekiranya Peserta menetap di luar Amerika Syarikat, Peserta
boleh, pada bila-bila masa, melihat Data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia
tempatanPeserta. Peserta selanjutnya memahami bahawa Peserta memberi persetujuan
ini secara sukarela. Sekiranya Peserta tidak bersetuju, atau kemudian
membatalkan persetujuannya, status pekerjaan atau perkhidmatan Peserta dengan
Majikan tidak akan terjejas; satunya akibat jika Peserta tidak bersetuju atau
menarik balik persetujuan Peserta adalah bahawa Workday tidak akan dapat
menganugerahkan kepada Peserta RSUs atau anugerah ekuiti lain atau mentadbir
atau mengekalkan anugerah tersebut. Oleh itu, Peserta memahami bahawa keengganan
atau penarikan balik persetujuan Peserta boleh menjejaskan keupayaannya untuk
mengambil bahagian dalam Pelan. Untuk maklumat lanjut mengenai akibat keengganan
Peserta untuk memberikan keizinan atau penarikan balik keizinan, Peserta
memahami bahawa Peserta boleh menghubungi wakil sumber manusia tempatan Peserta.


Notifications


Director Notification Obligation. Directors of Workday’s Malaysian Subsidiary
are subject to certain notification requirements under the Malaysian Companies
Act. Among these requirements is an obligation to notify such entity in writing
within 14 business days of the acquisition or disposal of an interest (e.g.,
RSUs granted under the Plan or Shares) in Workday or any related company.


MEXICO


Terms and Conditions
Plan Document Acknowledgement. By accepting the RSUs, Participant acknowledges
that he or she has received a copy of the Plan and the Agreement, which
Participant has reviewed. Participant acknowledges further that he or she
accepts all the provisions of the Plan and the Agreement. Participant also
acknowledges that he or she has read and specifically and expressly approves the
terms and conditions set forth in Section 8 (“Nature of Grant”) in the
Agreement, which clearly provides as follows:
(1) Participant’s participation in the Plan does not constitute an acquired
right;
(2) The Plan and Participant’s participation in the Plan are offered by Workday
on a wholly discretionary basis;
(3) Participant’s participation in the Plan is voluntary; and
(4) Workday and its Subsidiaries are not responsible for any decrease in the
value of any Shares acquired at vesting and settlement of the RSUs.
Labor Law Policy and Acknowledgment. By accepting the RSUs, Participant
expressly recognizes that Workday, with registered offices at 6110 Stoneridge
Mall Road Pleasanton, California U.S.A., is solely responsible for the
administration of the Plan, and that Participant’s participation in the Plan and
acquisition of Shares do not constitute an employment relationship between
Participant and Workday since Participant is participating in the Plan on a
wholly commercial basis and the Workday Mexico S. de R.L. de C.V. (“Workday
Mexico”) is his or her sole employer. Based on the foregoing, Participant
expressly recognizes that the Plan and the benefits that he or she may derive
from participating in the Plan do not establish any rights between Participant
and Workday Mexico and do not form part of the employment conditions and/or
benefits provided by Workday Mexico, and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Workday; therefore,
Workday reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Participant.



--------------------------------------------------------------------------------



Finally, Participant hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Workday for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Workday, and its Subsidiaries, affiliates, branches, representative
offices, shareholders, directors, officers, employees, agents, or legal
representatives with respect to any claim that may arise.
Spanish Translation
Términos y Condiciones
Reconocimiento del Plan. Al aceptar las Unidades, el Participante reconoce que
ha recibido y revisado una copia del Plan y del Acuerdo. El Participante
reconoce, además, que acepta todas las disposiciones del Plan y del Acuerdo. El
Participante también reconoce que ha leído y que concretamente aprueba de forma
expresa los términos y condiciones establecidos en la Sección 8 (“Naturaleza del
Otorgamiento”) del Acuerdo de Acciones Restringidas, que claramente dispone lo
siguiente:
(1) La participación del Participante en el Plan no constituye un derecho
adquirido;
(2) El Plan y la participación del Participante en el Plan se ofrecen por
Workday en su discrecionalidad total;
(3) La participación del Participante en el Plan es voluntaria; y
(4) Workday y sus Subsidiarias no son responsables por ninguna disminución en el
valor de las acciones adquiridas al conferir las Unidades de Acciones
Restringidas.
Política Laboral y Reconocimiento. Al aceptar las Unidades de Acciones
Restringidas, el Participante expresamente reconoce que Workday, con oficinas
registradas en Workday, Inc., 6110 Stoneridge Mall Road Pleasanton, California
U.S.A., es la única responsable por la administración del Plan y que la
participación del Participante en el Plan y la adquisición de Acciones no
constituyen una relación de trabajo entre el Participante y Workday, ya que el
Participante participa en el Plan en un marco totalmente comercial y Workday
Mexico S. de R.L. de C.V. (“Workday Mexico”) es su único patrón. Derivado de lo
anterior, el Participante expresamente reconoce que el Plan y los beneficios que
pudieran derivar de la participación en el Plan no establecen derecho alguno
entre el Participante y el patrón, Workday Mexico, y no forma parte de las
condiciones de trabajo y/o las prestaciones otorgadas por Workday Mexico, y que
cualquier modificación al Plan o su terminación no constituye un cambio o
impedimento de los términos y condiciones de la relación de trabajo del
Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de Workday; por lo tanto, Workday se
reserva el derecho absoluto de modificar y/o terminar la participación del
Participante en cualquier momento y sin responsabilidad alguna hacia el
Participante.
Finalmente, el Participante por este medio declara que no se reserva ningun
derecho o acción que ejercitar en contra de Workday por cualquier compensación o
daños y perjuicios en relación de las disposiciones del Plan o de los beneficios
derivados del Plan, y por lo tanto, el Participante exime amplia y completamente
a Workday, y sus afiliadas, subsidiarias, sucursales, oficinas de
representación, accionistas, directores, autoridades, empleados, agentes, o
representantes legales de cualquier demanda que pudiera surgir.


NETHERLANDS


There are no country-specific provisions.


NEW ZEALAND


Notifications


Securities Law Information. WARNING: Participant is being granted RSUs to
acquire Shares in accordance with the terms of this Agreement and the Plan. The
Shares, if issued, will give Participant a stake in the ownership of Workday.
Participant may receive a return if dividends are paid.





--------------------------------------------------------------------------------



If Workday runs into financial difficulties and is wound up, Participant will be
paid only after all other creditors (including holders of preference shares, if
any) have been paid. Participant may lose some or all of Participant’s
investment, if any.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.


The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, Participant may not be given all the
information usually required. Participant will also have fewer other legal
protections for this investment.


Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.


The Shares are quoted on the Nasdaq. This means that if Participant acquires
Shares, Participant may be able to sell the Shares on the Nasdaq if there are
interested buyers. Participant may get less than he or she invested. The price
will depend on the demand for the Shares.


For information on risk factors impacting Workday’s business that may affect the
value of the Shares, Participant should refer to the risk factors discussion in
Workday’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, which
are filed with the U.S. Securities and Exchange Commission and are available
online at www.sec.gov, as well as on Workday’s website at
http://www.workday.com/en-us/company/investor-relations/sec-filings.html.


NORWAY


There are no country-specific provisions.


POLAND


Notifications


Exchange Control Information. Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad (including any brokerage
account) must report information to the National Bank of Poland on transactions
and balances of the securities and cash deposited in such accounts if the value
of such securities and cash (calculated individually or together with all other
assets/liabilities held abroad) exceeds a specified threshold (currently
PLN7,000,000). If required, the reports are due on a quarterly basis on special
forms available on the website of the National Bank of Poland.


In addition, any transfer of funds in excess of a specified threshold (currently
€15,000, but if such transfer is connected with business activity of an
entrepreneur, PLN15,000) must be effected through a bank account in Poland.
Participant should maintain evidence of such foreign exchange transactions for
five years, in case of a request for their production by the National Bank of
Poland.


SINGAPORE


Restriction on Sale of Shares. To the extent the RSUs vest within six months of
the Date of Grant, Participant may not dispose of the Shares issued upon
settlement of the RSUs, or otherwise offer the Shares to the public, prior to
the six-month anniversary of the Grant Date, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”) and in accordance with any other applicable provision of the SFA.





--------------------------------------------------------------------------------



Notifications


Securities Law Information. The grant of RSUs under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of SFA and
are not made with a view to the RSUs or the underlying Shares being subsequently
offered for sale to any other party. The Plan has not been, and will not be,
lodged or registered as a prospectus with the Monetary Authority of Singapore.


Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer (“CEO”), directors, associate directors or shadow directors of
a Singapore Parent or Subsidiary are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify such entity in writing within two business days of any of
the following events: (i) the acquisition or disposal of an interest (e.g., RSUs
granted under the Plan or Shares) in Workday or any Parent or Subsidiary, (ii)
any change in previously-disclosed interests (e.g., sale of Shares), or (iii)
becoming a CEO, director, associate director or shadow director of a Parent or
Subsidiary in Singapore, if the individual holds such an interest at that time.
These notification requirements apply regardless of whether the CEO or directors
are residents of or employed in Singapore.


SOUTH AFRICA


Terms and Conditions


Responsibility for Taxes. The following provision supplements Section 7 of the
Agreement:


By accepting the RSUs, Participant agrees to immediately notify the Employer of
the amount of any gain realized upon vesting of the RSUs. If Participant fails
to advise the Employer of the gain realized upon vesting of the RSUs, then he or
she may be liable for a fine. Participant will be solely responsible for paying
the difference between the actual tax liability and the amount withheld by
Workday or the Employer.


Notifications


Securities Law Information.  In compliance with South African securities law,
the documents listed below are available for Participant’s review on Workday’s
website at https://www.workday.com/en-us/company/investor-relations.html and on
Workday’s intranet, respectively:


1.Workday’s most recent annual financial statements; and


2.Workday’s most recent Plan prospectus.


A copy of the above documents will be sent to Participant free of charge on
written request to Workday’s Global Stock Administration by logging a People
Guide Request in Service Hub.


Participant should carefully read the materials provided before making a
decision whether to participate in the Plan.


Exchange Control Information. Participant is solely responsible for complying
with applicable South African exchange control regulations. As the exchange
control regulations are subject to change, Participant should consult
Participant’s legal advisor prior to the acquisition or sale of Shares acquired
under the Plan to ensure compliance with current regulations.





--------------------------------------------------------------------------------



SOUTH KOREA


Notifications


Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the monthly balance of such accounts exceeds KRW 500 million (or an
equivalent amount in foreign currency) on any month-end date during a calendar
year. 


SPAIN


Terms and Conditions


Nature of Grant. This provision supplements Section 8 of the Agreement:


By accepting the RSUs, Participant consents to participating in the Plan and
acknowledges that he or she has received a copy of the Plan.


Participant understands that Workday has unilaterally, gratuitously and
discretionally decided to grant RSUs to acquire Shares under the Plan to
individuals who may be Employees, Consultants, Directors or Non-Employee
Directors of Workday or any Parent or Subsidiary throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind Workday or
any Parent or Subsidiary. Consequently, Participant understands that the RSUs
are granted on the assumption and condition that the RSUs and any Shares
acquired at vesting of the RSUs are not part of any employment or service
agreement (either with Workday or any Parent or Subsidiary) and shall not be
considered a mandatory benefit, salary for any purpose (including severance
compensation) or any other right whatsoever.


In addition, Participant understands that the RSUs would not be granted to
Participant but for the assumptions and conditions referred to herein; thus,
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of or right to RSUs shall be null and void.


Further, Participant acknowledges, understands and agrees that Participant will
not be entitled to continue vesting in any RSUs once Participant’s employment or
service Terminates. This will be the case, for example, even in the event of a
Termination of a Participant by reason of, including, but not limited to:
resignation, retirement, disciplinary dismissal ajudged to be with cause or
adjudged/recognized to be without good cause (i.e., subject to a “despido
improcedente”), individual or collective dismissal on objective grounds, whether
adjudged and/or recognized to be with or without cause, material modification of
the terms of employment or service under Article 41 of the Workers’ Statute,
relocation under Article 40 of the Workers’ Statue, Article 50 of the Workers’
Statue, unilateral withdrawal by the Employer, and under Article 10.3 of Royal
Decree 1382/1985.


Notifications


Securities Law Information. The RSUs do not qualify under Spanish law as
securities. No “offer to the public,” as defined under Spanish Law, has taken
place or will take place in the Spanish territory. The Plan, this Agreement and
any other RSU grant documents have not been nor will they be registered with the
Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and do not constitute a public offering prospectus.





--------------------------------------------------------------------------------



Exchange Control Information. Participant must declare the acquisition,
ownership and sale of Shares to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness for
statistical purposes. Generally, the declaration must be filed in January for
Shares owned as of December 31 of the prior year on a Form D-6; however, if the
value of the Shares purchased under the Plan or sold exceeds €1,502,530, the
declaration must be filed within one month of the acquisition or sale, as
applicable.


Further, Participant is required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), any foreign
instruments (e.g., Shares) and any transactions with non-Spanish residents
(including any payments of cash or Shares made to Participant by Workday or any
U.S. brokerage account) if the balances in such accounts together with the value
of such instruments as of December 31, or the volume of transactions with
non-Spanish residents during the prior or current year, exceeds €1,000,000.


Foreign Asset/Account Reporting Information. To the extent Participant holds
assets (e.g., cash or Shares held in a bank or brokerage account) outside Spain
with a value in excess of €50,000 per type of asset (e.g., cash or Shares) as of
December 31 each year, Participant is required to report information on such
rights and assets on his or her tax return for such year. After such rights or
assets are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000. The reporting must be completed by March 31
following the end of the relevant tax year.


SWEDEN


Terms and Conditions


Authorization to Withhold. This provision supplements Section 7 of the
Agreement.


Without limiting Workday’s and the Employer’s authority to satisfy their
withholding obligations for Tax-Related Items as set forth in Section 7 of the
Agreement, in accepting the grant of RSUs, Participant authorizes Workday and/or
the Employer to withhold Shares or to sell Shares otherwise deliverable to
Participant upon vesting/settlement to satisfy Tax-Related Items, regardless of
whether Workday and/or the Employer have an obligation to withhold such
Tax-Related Items.


SWITZERLAND


Notifications


Securities Law Information. The grant of the RSUs is not intended to be publicly
offered in or from Switzerland. Neither this document nor any other materials
relating to the RSUs constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the RSUs may be publicly
distributed nor otherwise made publicly available in Switzerland. Further,
neither this document nor any other offering or marketing material relating to
the grant of RSUs have been or will be filed with, approved or supervised by the
Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).





--------------------------------------------------------------------------------



THAILAND


Notifications


Exchange Control Information. Participant must repatriate the proceeds from the
sale of Shares and any cash dividends received in relation to the Shares to
Thailand immediately upon receipt if the amount of such proceeds received in a
single transaction is US$50,000 or more. Participant must then either convert
the funds to Thai Baht or deposit the proceeds in a foreign currency deposit
account maintained by a bank in Thailand within 360 days of remitting the
proceeds to Thailand. If the amount of the proceeds is equal to or greater than
US$50,000, Participant must specifically report the inward remittance to the
Bank of Thailand on a Foreign Exchange Transaction Form.


If Participant does not comply with this obligation, Participant may be subject
to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, Participant should consult a
legal advisor before selling Shares to ensure compliance with current
regulations. It is Participant’s responsibility to comply with exchange control
laws in Thailand, and neither Workday nor the Employer will be liable for any
fines or penalties resulting from Participant’s failure to comply with
applicable laws.


UNITED KINGDOM


Terms and Conditions


The following terms and conditions apply only if Participant is an Employee. No
grants under this Agreement will be made to Consultants or Directors resident in
the United Kingdom.


Settlement. This provision supplements Section 2 of the Agreement:


Notwithstanding any discretion set forth in Section 9.1 of the Plan, the RSUs
are payable in Shares only, and a grant of RSUs does not provide any right for
Participant to receive a cash payment or a combination of a cash payment and
Shares.


Responsibility for Taxes. This provision supplements Section 7 of the Agreement:


Without limitation to Section 7 of the Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by Workday or the Employer or by
Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). Participant also agrees to indemnify and keep
indemnified Workday and the Employer against any Tax-Related Items that they are
required to pay or withhold or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority) on Participant’s behalf.


Notwithstanding the foregoing, if Participant is a director or executive officer
of Workday (within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that
Participant is a director or executive officer and income tax is not collected
from or paid by Participant within ninety (90) days of the end of the U.K. tax
year in which an event giving rise to the indemnification described above
occurs, the amount of any uncollected income tax may constitute a benefit to
Participant on which additional income tax and national insurance contributions
(“NICs”) may be payable. Participant understands that Participant will be
responsible for reporting any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for paying Workday or the Employer
(as applicable) for the value of any employee NICs due on this additional
benefit, which Workday or the Employer may obtain from Participant by any of the
means referred to in the Plan or Section 7 of the Agreement.





--------------------------------------------------------------------------------



WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT


The Compensation Committee of the Board of Directors (the “Committee”) of
Workday, Inc. (“Workday”) has granted to Participant a Performance Restricted
Stock Unit Award (“PRSU”) under Workday’s 2012 Equity Incentive Plan (the
“Plan”). Unless otherwise defined herein, the terms defined in the Plan will
have the same defined meanings in this Performance Restricted Stock Unit Award
Agreement (the “Agreement”) and the electronic representation of the Notice of
Performance Restricted Stock Unit Award established and maintained by Workday or
a third party designated by Workday (the “Notice”). The PRSU is subject to the
terms, restrictions and conditions of the Plan, the Notice and this Agreement,
including any applicable country-specific provisions in the appendix attached
hereto (the “Appendix”), which constitutes part of this Agreement.
1. Terms. The number of PRSUs provided by the Award, the Date of Grant and the
applicable Vesting Period(s) are set forth in the Notice. Subject to the
limitations set forth in this Agreement, the Notice and the Plan, Participant’s
PRSU will vest at the end of the applicable Vesting Period(s) provided that all
of the following performance objective(s) are achieved by the fiscal year ended
January 31, 2020 (the “Performance Conditions”) and subject to Participant's
continuous provision of services through the end of the applicable Vesting
Periods(s): (1) Workday revenue of at least $3.6 billion, (2) a non-GAAP
operating profit of 12.3%, (3) a customer satisfaction rate of at least 95%; and
(4) lead the enterprise software industry in machine learning with two
application initiatives based on the Workday ML Foundation and accompanying
compliance framework: a) App Initiative 1: Workday Assistant, b) App Initiative
2: Workday Talent Marketplace.
2. Settlement. Settlement of PRSUs will be made within 30 days following the
applicable date of vesting under the Vesting Period(s) set forth in the Notice
provided that the Performance Conditions are met. Settlement of PRSUs will be in
Shares. No fractional PRSUs or rights for fractional Shares will be created
pursuant to this Agreement.
3. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested PRSUs, Participant will have no ownership of the Shares
allocated to the PRSUs and will have no right to dividends or to vote such
Shares.
4. Dividend Equivalents. Dividends, if any (whether in cash or Shares), will not
be credited to Participant.
5. Non-Transferability of PRSUs. The PRSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or by
court order or unless otherwise permitted by the Committee on a case-by-case
basis.
6. Termination. If Participant’s service Terminates for any reason, all unvested
PRSUs will be forfeited to Workday forthwith, and all rights of Participant to
such PRSUs will immediately terminate (unless determined otherwise by the
Committee). Participant acknowledges and agrees that the Vesting Period(s) may
change prospectively in the event Participant’s service status changes between
full- and part-time and/or in the event Participant is on a leave of absence, in
accordance with Workday policies relating to work schedules and vesting of
Awards or as determined by the Committee. In case of any dispute as to whether
Termination has occurred, the Committee will have sole discretion to determine
whether such Termination has occurred and the effective date of such Termination
(including whether Participant may still be considered to be providing services
while on an approved leave of absence).



--------------------------------------------------------------------------------



7. Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by Workday or, if different, Participant’s employer (the
“Employer”) the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount, if any, actually withheld by Workday or the Employer.
Participant further acknowledges that Workday and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PRSUs, including, but not limited to, the
grant, vesting or settlement of the PRSUs and the subsequent sale of Shares
acquired pursuant to such settlement; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the PRSUs to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that Workday and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. PARTICIPANT SHOULD
CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN
WHICH PARTICIPANT RESIDES OR IS SUBJECT TO TAXATION.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Workday and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes Workday and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items, if
any, by one or a combination of the following:
(i)withholding from Participant’s wages or other cash compensation paid to
Participant by Workday and/or the Employer; or
(ii)withholding from proceeds of the sale of Shares acquired upon settlement of
the PRSUs either through a voluntary sale or through a mandatory sale arranged
by Workday (on Participant’s behalf pursuant to this authorization without
further consent); or
(iii)withholding in Shares to be issued upon settlement of the PRSUs; or
(iv)any other arrangement approved by the Committee.
Notwithstanding the foregoing, if Participant is subject to Section 16 of the
Exchange Act, Workday will satisfy the obligations with regard to all
Tax-Related Items by withholding in Shares to be issued upon settlement of the
PRSUs, unless the use of such withholding method is problematic under applicable
laws or has materially adverse accounting consequences, in which case
Participant may elect to (A) have Workday or the Employer withhold from
Participant’s wages or other cash compensation paid to Participant by Workday
and/or the Employer, or (B) have Workday withhold from proceeds of the sale of
Shares acquired upon settlement of the PRSUs, either through a voluntary sale or
through a mandatory sale arranged by Workday (on Participant’s behalf pursuant
to this authorization).
Workday may withhold or account for Tax-Related Items by considering applicable
statutory withholding amounts or other applicable withholding rates in
Participant’s jurisdiction(s), including maximum rates applicable in
Participant’s jurisdiction(s), in which case Participant will receive a refund
of any over-withheld amount in cash and will have no entitlement to the Common
Stock equivalent. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the vested PRSUs, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items. The Fair Market Value of these Shares, determined as of the
effective date when taxes otherwise would have been withheld in cash, will be
applied as a credit against the Tax-Related Items withholding.



--------------------------------------------------------------------------------



Finally, Participant agrees to pay to Workday or the Employer any amount of
Tax-Related Items that Workday or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Workday may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with Participant’s obligations in connection with the Tax-Related
Items.
8. Nature of Grant. By accepting the PRSUs (whether in writing, electronically
or otherwise), Participant acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by Workday, it is discretionary in nature
and it may be modified, amended, suspended or terminated by Workday at any time,
to the extent permitted by the Plan;
(b)the grant of the PRSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of PRSUs, or
benefits in lieu of PRSUs, even if PRSUs have been granted in the past;
(c)all decisions with respect to future PRSU or other grants, if any, will be at
the sole discretion of Workday;
(d)the PRSU grant and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming or amending an employment or
services contract with Workday, the Employer or any Parent or Subsidiary;
(e)Participant is voluntarily participating in the Plan;
(f)the PRSUs and the Shares subject to the PRSUs are not intended to replace any
pension rights or compensation;
(g)the PRSUs and the Shares subject to the PRSUs, and the income from and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar mandatory payments;
(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages will arise from forfeiture
of the PRSUs resulting from (1) the application of any compensation recovery or
clawback policy adopted by Workday or otherwise required by law, or (2)
Participant’s Termination;
(j)unless otherwise provided in the Plan or by Workday in its discretion, the
PRSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the PRSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any Corporate Transaction affecting the Shares;
(k) unless otherwise agreed with Workday, the PRSUs and the underlying Shares,
and the income from and value of same, are not granted as consideration for, or
in connection with, the service Participant may provide as a director of a
Subsidiary; and
(l)the following provisions apply only if Participant is providing services
outside the United States:
(i)the PRSUs and the Shares subject to the PRSUs are not part of normal or
expected compensation or salary for any purpose;



--------------------------------------------------------------------------------



(ii)neither Workday, the Employer nor any Parent or Subsidiary will be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the PRSUs or of any
amounts due to Participant pursuant to the settlement of the PRSUs or the
subsequent sale of any Shares acquired upon settlement.
9. No Advice Regarding Grant. Workday is not providing any tax, legal or
financial advice, nor is Workday making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
10. Data Privacy.
(a)Data Collection and Usage. Workday and any Parent or Subsidiary, including
the Employer, may collect, process and use certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, email address, date of birth, social insurance, passport or
other identification number, salary, nationality, job title, any Shares or
directorships held in Workday, details of all PRSUs or any other entitlement to
Shares or equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the purposes of implementing,
administering and managing the Plan. The legal basis, where required, for the
processing of Data is Participant’s consent.
(b)Stock Plan Administration Service Providers. Workday transfers Data to Morgan
Stanley Smith Barney LLC and its affiliated companies (collectively, “Morgan
Stanley”), an independent service provider based in the United States, which is
assisting Workday with the implementation, administration and management of the
Plan. Workday may select a different service provider or additional service
providers and share Data with such other provider(s) serving in a similar
manner. Participant may be asked to agree on separate terms and data processing
practices with the service provider, with such agreement being a condition to
the ability to participate in the Plan.
(c)International Data Transfers. Workday and its service providers are based in
the United States. Participant’s country or jurisdiction may have different data
privacy laws and protections than the United States. For example, the European
Commission has issued a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program. Workday’s legal basis, where required, for the transfer
of Data is Participant’s consent.
(d)Data Retention. Workday will hold and use Data only as long as is necessary
to implement, administer and manage Participant’s participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax
and security laws.
(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and Participant is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, Participant’s salary from or employment and
career with the Employer will not be affected; the only consequence of refusing
or withdrawing Participant’s consent is that Workday would not be able to grant
PRSUs or other equity awards to Participant or administer or maintain such
awards.



--------------------------------------------------------------------------------



(f)Data Subject Rights. Participant may have a number of rights under data
privacy laws in Participant’s jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access or copies of Data
Workday processes, (ii) rectification of incorrect Data, (iii) deletion of Data,
(iv) restrictions on processing of Data, (v) portability of Data, (vi) lodge
complaints with competent authorities in Participant’s jurisdiction, and/or
(vii) receive a list with the names and addresses of any potential recipients of
Data. To receive clarification regarding these rights or to exercise these
rights, Participant can contact his or her local human resources representative.
By accepting the PRSUs and indicating consent via Workday’s acceptance
procedure, Participant is declaring that he or she agrees with the data
processing practices described herein and consents to the collection, processing
and use of Data by Workday and the transfer of Data to the recipients mentioned
above, including recipients located in countries which do not adduce an adequate
level of protection from a European (or other non-U.S.) data protection law
perspective, for the purposes described above.
Finally, Participant understands that Workday may rely on a different legal
basis for the processing or transfer of Data in the future and/or request
Participant to provide another data privacy consent. If applicable and upon
request of Workday or the Employer, Participant agrees to provide an executed
acknowledgment or data privacy consent form (or any other agreements or
consents) that Workday and/or the Employer may deem necessary to obtain from
Participant for the purpose of administering his or her participation in the
Plan in compliance with the data privacy laws in Participant’s country, either
now or in the future. Participant understands and agrees that he or she will not
be able to participate in the Plan if he or she fails to provide any such
acknowledgement, agreement or consent requested by Workday and/or the Employer.
11. Language. Participant acknowledges and represents that he or she is
proficient in the English language or has consulted with an advisor who is
sufficiently proficient in English, as to allow Participant to understand the
terms of this Agreement, including the Appendix and any other documents related
to the Plan. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
12. Appendix. Notwithstanding any provisions in this Agreement, the PRSU grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent Workday determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.
13. Imposition of Other Requirements. Workday reserves the right to impose other
requirements on Participant’s participation in the Plan, on the PRSUs and on any
Shares acquired under the Plan, to the extent Workday determines it is necessary
or advisable for legal or administrative reasons, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
14. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.



--------------------------------------------------------------------------------



15. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by Workday and Participant with all
applicable U.S. and non-U.S. local, state and federal laws and regulations and
with all applicable requirements of any stock exchange or automated quotation
system on which Workday’s Common Stock may be listed or quoted at the time of
such issuance or transfer.
16. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision will be excluded from this Agreement, (ii) the balance of this
Agreement will be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement will be enforceable in accordance with its terms.
17. Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.


Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of Delaware or the Delaware
Superior Court, New Castle County. Each of the parties hereby represents and
agrees that such party is subject to the personal jurisdiction of said courts;
hereby irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.


18. No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of Workday, or a Parent
or Subsidiary of Workday, to terminate Participant’s service, for any reason,
with or without Cause.


19. Insider Trading / Market Abuse Laws. Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including, but not limited to, the United States and, if different,
Participant’s country, which may affect Participant’s ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., Restricted
Stock Units) or rights linked to the value of Shares under the Plan during such
times as Participant is considered to have “inside information” regarding
Workday (as defined by the laws in the applicable jurisdictions). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Workday insider
trading policy. Neither Workday nor any Parent or Subsidiary will be responsible
for such restrictions or liable for the failure on Participant’s part to know
and abide by such restrictions. Participant should consult with his or her own
personal legal advisers to ensure compliance with local laws.
20. Foreign Asset/Account Reporting Requirements and Exchange Controls.
Participant acknowledges that his or her country may have certain foreign asset
and/or foreign account reporting requirements and exchange controls which may
affect Participant’s ability to acquire or hold Shares purchased under the Plan
or cash received from participating in the Plan (including from any dividends
paid on or sales proceeds arising from the sale of Shares acquired under the
Plan) in a brokerage or bank account outside Participant’s country. Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. Participant also may be required to
repatriate sale proceeds or other funds received as a result of his or her
participation in the Plan to Participant’s country through a designated bank or
broker within a certain time after receipt. Participant acknowledges that it is
Participant’s responsibility comply with such regulations, and Participant
should consult a personal legal advisor for any details.



--------------------------------------------------------------------------------



21. Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this Agreement
in connection with Participant’s termination of employment constitute deferred
compensation subject to Section 409A, and Participant is deemed at the time of
such termination of employment to be a “specified employee” under Section 409A,
then such payment will not be made or commence until the earlier of (i) the
expiration of the six-month period measured from Participant’s separation from
service from Workday or (ii) the date of Participant’s death following such a
separation from service; provided, however, that such deferral will only be
effected to the extent required to avoid adverse tax treatment to Participant
including, without limitation, the additional tax for which Participant would
otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment will be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
section are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations.


22. Award Subject to Workday Clawback or Recoupment. To the extent permitted by
applicable law, the PRSUs will be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of Participant’s employment or other Service that is
applicable to Participant. In addition to any other remedies available under
such policy and applicable law, Workday may require the cancellation of
Participant’s PRSUs (whether vested or unvested) and the recoupment of any gains
realized with respect to Participant’s PRSUs.


23. Acknowledgment; Consent to Electronic Delivery of All Plan Documents and
Disclosures. By Participant’s acceptance (whether in writing, electronically or
otherwise) of the Notice, Participant and Workday agree that the PRSUs are
granted under and governed by the terms and conditions of the Plan, the Notice
and this Agreement. Participant has reviewed the Plan, the Plan prospectus, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement, and fully understands
all provisions of the Plan, the Plan prospectus, the Notice and this Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this Agreement. Participant further agrees to notify
Workday upon any change in Participant’s residence address.


By acceptance of the PRSUs, Participant agrees to participate in the Plan
through an on-line or electronic system established and maintained by Workday or
a third party designated by Workday and consents to the electronic delivery of
the Notice, this Agreement, the Plan, account statements, Plan prospectuses
required by the U.S. Securities and Exchange Commission, U.S. financial reports
of Workday, and all other documents that Workday is required to deliver to its
security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the PRSUs and
current or future participation in the Plan. Electronic delivery may include the
delivery of a link to a Workday intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other delivery determined at Workday’s discretion. Participant acknowledges
that Participant may receive from Workday a paper copy of any documents
delivered electronically at no cost if Participant contacts Workday by
telephone, through a postal service or electronic mail at Stock Administration.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
Workday or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying Workday of such
revised or revoked consent by telephone, postal service or electronic mail
through Stock Administration. Finally, Participant understands that Participant
is not required to consent to electronic delivery.





--------------------------------------------------------------------------------



By accepting (whether in writing, electronically or otherwise) the PRSUs,
Participant acknowledges and agrees to the following:


Participant understands that Participant’s employment or consulting relationship
or service with Workday or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is at will), except where
otherwise prohibited by applicable law and that nothing in this Agreement, the
Notice or the Plan changes the nature of that relationship. Participant
acknowledges that the vesting of the PRSUs pursuant to this Agreement is earned
only by continuing service as an Employee, Director or Consultant of Workday or
Parent or Subsidiary. Participant also understands that this Agreement is
subject to the terms and conditions of both the Notice and the Plan, both of
which are incorporated herein by reference. Participant has read the Agreement,
the Notice and the Plan. By accepting the PRSUs, Participant consents to the
electronic delivery as set forth in this Agreement.


WORKDAY, INC.
image11.jpg [image11.jpg]
By: Aneel Bhusri
Title: Co-founder, Chief Executive Officer and Director








--------------------------------------------------------------------------------



APPENDIX
WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT




COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.


Terms and Conditions


This Appendix includes additional terms and conditions that govern the PRSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.


If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, Workday will, in its sole discretion, determine to what extent
the additional terms and conditions included herein will apply to Participant
under these circumstances.


Notifications


This Appendix also includes information relating to exchange control, foreign
asset/account reporting requirements and other issues of which Participant
should be aware with respect to Participant’s participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of September 2019. Such laws are often
complex and change frequently. As a result, Participant should not rely on the
information herein as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time that Participant vests in the PRSUs or sells
Shares acquired under the Plan.


In addition, the information is general in nature and may not apply to
Participant’s particular situation, and Workday is not in a position to assure
Participant of any particular result. Accordingly, Participant should seek
appropriate professional advice as to how the relevant laws in Participant’s
country may apply to Participant’s situation.


Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.




           

--------------------------------------------------------------------------------



AUSTRALIA
Terms and Conditions


Australia Class Order Exemption. The offer of the PRSUs is intended to comply
with the provisions of the Corporations Act 2001, Australian Securities &
Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Offer Document for the offer of
Restricted Stock Units to Australian Resident Employees, which is provided to
Participant with this Agreement.


Notifications


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).


AUSTRIA


Notifications


Exchange Control Information. If Participant holds securities (including Shares
acquired under the Plan) or cash (including proceeds from the sale of Shares)
outside of Austria, Participant will be required to report certain information
to the Austrian National Bank as follows: (i) on a quarterly basis if the value
of the Shares as of the last day of any given quarter exceeds €30,000,000; and
(ii) on an annual basis if the value of the shares as of December 31 exceeds
€5,000,000. The deadline for filing the annual report is January 31 of the
following year.


In addition, when the Shares are sold or a dividend is received, Participant may
be required to comply with certain exchange control obligations if the cash
proceeds from the sale are held outside of Austria. If the transaction volume of
all accounts abroad meets or exceeds €10,000,000, the movement and balances of
all accounts must be reported monthly, as of the last day of the month, on or
before the fifteenth day of the following month on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).


BELGIUM


Notifications


Foreign Asset/Account Reporting Information. If Participant is a Belgian
resident, Participant is required to report any securities (e.g., Shares
acquired under the Plan) or bank account (including any brokerage account
Participants holds at Morgan Stanley or other stock plan service provider as may
be selected by Workday in the future) held outside Belgium on Participant’s
annual tax return. In a separate report, Belgian residents are required to
provide the National Bank of Belgium with the account details of any such
foreign accounts (including the account number, bank name and country in which
any such account was opened). This report, as well as additional information on
how to complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be.





--------------------------------------------------------------------------------



CANADA


Terms and Conditions


Vesting/Termination. This provision supplements Sections 1 and 6 of the
Agreement:


For purposes of the Award, the Participant’s employment relationship will be
considered terminated as of the date that is the earlier of (i) the date of the
Participant’s termination, (ii) the date the Participant receives notice of
termination, or (iii) the date the Participant is no longer actively providing
services and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under Canadian laws or the terms of the Participant’s
employment agreement, if any); in the event that the date the Participant is no
longer actively providing services cannot be reasonably determined under the
terms of this Agreement and the Plan, the Committee shall have the exclusive
discretion to determine when the Participant is no longer actively providing
service for purposes of the PRSUs (including whether the Participant may still
be considered to be providing services while on a leave of absence).


Settlement.


This provision supplements Section 2 of the Agreement:


Notwithstanding any discretion set forth in Section 9.1 of the Plan, the PRSUs
are payable in Shares only, and a grant of PRSUs does not provide any right for
Participant to receive a cash payment or a combination of a cash payment and
Shares.


The following provisions apply to Participants in Quebec:


Data Privacy. The following provision supplements Section 10 of the Agreement.


Participant hereby authorizes Workday and Workday’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved with the administration of the Plan. Participant
further authorizes Workday, the Employer and/or any other Parent or Subsidiary
to disclose and discuss such information with their advisors. Participant also
authorizes Workday, the Employer and/or any other Parent or Subsidiary to record
such information and to keep such information in Participant’s employment file.


Language Consent to Receive Information in English for Quebec Participants. The
parties acknowledge that it is their express wish that this Agreement, as well
as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir exigé
que cette convention [“Agreement”], ainsi que tous les documents, avis et
procédures judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.


Notifications


Securities Law Information. Participant understands he or she is permitted to
sell Shares acquired through the Plan through the designated broker appointed
under the Plan, if any, provided the resale of Shares acquired under the Plan
takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the Nasdaq
Global Select Market (the “Nasdaq”).





--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. Canadian residents are required to
report foreign specified property, including Shares and rights to receive Shares
(e.g., PRSUs), on form T1135 (Foreign Income Verification Statement) if the
total cost of the foreign specified property exceeds C$100,000 at any time
during the year. PRSUs must be reported (generally, at a nil cost) if the
C$100,000 cost threshold is exceeded because of other foreign specified property
held by Participant. When Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB would ordinarily equal the
fair market value of the Shares at the time of acquisition, but if Participant
owns other Shares, this ACB may have to be averaged with the ACB of the other
Shares.


CHINA


Terms and Conditions


The following provisions govern Participant’s participation in the Plan only if
Participant is subject to exchange control restrictions in the People’s Republic
of China (“China”), as determined by Workday in its sole discretion.


Vesting and Settlement Conditions. This section supplements Sections 1 and 2 of
the Agreement:


Workday is under no obligation to vest PRSUs or issue Shares unless and until
its registration application is approved by the Chinese State Administration of
Foreign Exchange (“SAFE”). Further, at Workday’s discretion, PRSUs will not vest
and Shares will not be issued if, at the time Participant’s PRSUs are otherwise
scheduled to vest, the SAFE registration has become invalid or ceased to be
effective for any reason. Further, PRSUs will not vest and the underlying Shares
will not be issued unless and until Workday determines that such vesting and
issuance of Shares complies with all relevant laws and regulations.


Required Sale of Shares. Due to exchange control laws in China, Workday may
require that any Shares acquired upon the vesting and settlement of PRSUs be
immediately sold. Workday is authorized to instruct Morgan Stanley or such other
broker as may be selected by Workday to assist with the mandatory sale of such
Shares (on Participant’s behalf pursuant to this authorization), and Participant
expressly authorizes such broker to complete the sale of such Shares. In this
regard, Participant agrees to sign any agreements, forms and/or consents that
may be reasonably requested by Workday (or Workday’s designated broker) to
effectuate the sale of the Shares (including, without limitation, with respect
to the transfers of the proceeds and other exchange control matters noted below)
and otherwise cooperate with Workday on such matters, provided Participant will
not be permitted to exercise any influence over how, when or whether the sales
occur. Participant acknowledges that Morgan Stanley or such other designated
broker as may be selected by Workday is under no obligation to arrange for the
sale of the Shares at any particular price.


Alternatively, if Workday, in its discretion, does not exercise its right to
require the automatic sale of Shares issuable upon vesting of the PRSUs, as
described in the preceding paragraph, any Shares acquired by Participant under
the Plan must be sold no later than six months from the date of Termination, or
within any other such time frame as may be permitted by Workday or required by
SAFE. Any Shares acquired by Participant under the Plan that have not been sold
within six months of the date of Termination shall be automatically sold by
Morgan Stanley or such other broker as may be selected by Workday pursuant to
this authorization and subject to the terms of the preceding paragraph. Upon the
sale of the Shares, Workday agrees to pay the cash proceeds from the sale (less
any applicable Tax-Related Items, brokerage fees and commissions) to Participant
in accordance with applicable exchange control laws and regulations including,
but not limited to, the restrictions set forth under the “Exchange Control
Restrictions” section immediately below.





--------------------------------------------------------------------------------



Exchange Control Requirements. Participant understands and agrees that, due to
exchange control laws in China, Participant will be required to immediately
repatriate to China the cash proceeds from the sale of Shares or any dividends
paid on such Shares. Participant further understands that, under local law, such
repatriation of the cash proceeds will need to be effected through a special
exchange control account established by Workday, the Employer or another
Subsidiary, and Participant hereby consents and agrees that the proceeds from
the sale of Shares will be transferred to such special account prior to being
delivered to Participant. Participant also understands that Workday will deliver
the proceeds to Participant as soon as possible, but there may be delays in
distributing the funds to Participant due to exchange control requirements in
China. The proceeds may be paid in U.S. dollars or local currency, at Workday’s
discretion. If the proceeds are paid in U.S. dollars, Participant understands
that Participant may be required to open a U.S. Dollar bank account in China
into which the proceeds can be deposited. If the proceeds are converted to local
currency, Participant acknowledges that Workday is under no obligation to secure
any particular currency conversion rate, and that it may face delays in
converting the proceeds to local currency. Participant will bear the risk of any
currency conversion rate fluctuation between the date that the Shares are sold
and the date of conversion of the proceeds to local currency. Participant must
comply with any other requirements imposed by Workday in the future in order to
facilitate compliance to the exchange control requirements in China.


CZECH REPUBLIC


Notifications


Exchange Control Information. Upon request of the Czech National Bank,
Participant may be required to file a report in connection with the PRSUs and
the opening and maintenance of a foreign account. However, because exchange
control regulations change frequently and without notice, Participant should
consult with his or her personal advisor before vesting of the PRSUs and before
opening any foreign accounts in connection with the PRSUs to ensure compliance
with current regulations. Participant is responsible for complying with
applicable Czech exchange control laws.


DEMARK


Terms and Conditions


Danish Stock Option Act. Participant acknowledges that he or she has received
the Employer Statement in Danish which sets forth additional information about
the PRSUs to the extent that the Danish Stock Option Act (the “Act”) applies.


Participant understands that the Act only applies to “employees” as that term is
defined in Section 2 of the Act. If Participant is a member of the registered
management of a Parent or Subsidiary in Denmark or otherwise does not satisfy
the definition of employee, he or she is not subject to the Act and the Employer
Statement will not apply to him or her.


Further, the Act has been revised with effect from 1 January 2019. As a result
of the amendments, the termination provision under the Plan will apply to any
PRSUs granted after 1 January 2019. The relevant termination provisions are
detailed in the Plan and the Employer Statement.


Nature of Grant. The following provision supplements Section 8 of the Agreement:


By accepting the PRSUs, Participant acknowledges, understands and agrees that
this grant relates to future services to be performed and is not a bonus or
compensation for past services.





--------------------------------------------------------------------------------



Notifications


Foreign Asset/Account Reporting Information. If the Participant establishes an
account holding Shares or cash outside Denmark, the Participant must report the
account to the Danish Tax Administration. The form may be obtained from a local
bank.


FINLAND


There are no country-specific provisions.


FRANCE


Terms and Conditions


Language Consent. By accepting the PRSUs, Participant confirms having read and
understood the Plan and this Agreement, which were provided in the English
language. Participant accepts the terms of those documents accordingly.


Consentement Relatif à la Langue Utilisée. En acceptant ces Droits sur des
Actions Assujetties à des Restrictions [“PRSUs”], le Participant confirme avoir
lu et compris le Plan et le présent Contrat d’Attribution qui ont été transmis
en langue anglaise. Le Participant accepte les termes et conditions de ces
documents en connaissance de cause.


Notifications


Foreign Asset/Account Reporting Information. If Participant holds securities
(including Shares purchased under the Plan) or maintains a foreign bank account,
Participant is required to report these to the French tax authorities when
filing Participant’s annual tax return.


GERMANY


Notifications


Exchange Control Information. Cross border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). Participant
understands that in the event he or she receives a payment in excess of this
amount in connection with the sale of securities (including Shares acquired
under the Plan), Participant must report the payment to Bundesbank
electronically using the “General Statistics Reporting Portal” (“Allgemeines
Meldeportal Statistik”) available via Bundesbank’s website (www.bundesbank.de).


Foreign Asset/Account Reporting Information. If Participant’s acquisition of
Shares under the Plan leads to a so-called qualified participation at any point
during the calendar year, Participant will need to report the acquisition when
he or she files his or her tax return for the relevant year. A qualified
participation is attained if (i) the value of the Shares acquired exceeds EUR
150,000 or (ii) in the unlikely event that Participant holds Shares exceeding
10% of the total capital of Workday. However, if the Shares are listed on a
recognized U.S. stock exchange and Participant owns less than 1% of Workday,
this requirement will not apply to him or her. If applicable, Participant will
be responsible for obtaining the appropriate form from a German federal bank and
complying with the reporting obligations.


GREECE


There are no country-specific provisions.





--------------------------------------------------------------------------------



HONG KONG


Terms and Conditions


Securities Law Information. WARNING: The grant of the PRSUs under the Plan and
the Shares subject to the PRSUs do not constitute a public offer of securities
under Hong Kong law and are available only to employees of Workday, its
Subsidiaries and any Parent. This Agreement and the Plan and any other
incidental communication materials distributed in connection with the Plan (i)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, (ii) have not been reviewed by any regulatory
authority in Hong Kong, and (iii) are intended only for the personal use of
eligible employees of Workday, its Subsidiaries and any Parent, and may not be
distributed to any other person.


Participant is advised to exercise caution in relation to the right to acquire
Shares. If Participant is in any doubt about any of the contents of this
Agreement, the Plan or any other incidental communication materials distributed
in connection with the Plan, Participant should obtain independent professional
advice.


Sale of Shares. By accepting the PRSUs, Participant agrees that in the event
Shares are issued in respect of the PRSUs within six months of the Date of
Grant, Participant will not dispose of any Shares acquired prior to the
six-month anniversary of the Date of Grant.


INDIA
Notifications


Exchange Control Information. Participants resident in India are required to
repatriate to India any funds received under the Plan within such period of time
prescribed under applicable Indian exchange control regulations, as may be
amended from time to time. Upon repatriation, a foreign inward remittance
certificate (“FIRC”) will be issued by the bank where the foreign currency is
deposited. The FIRC should be retained as evidence of the repatriation of funds
in the event the Reserve Bank of India or the Employer requests proof of
repatriation. It is Participant’s responsibility to comply with applicable
exchange control laws in India.


Foreign Asset/Account Reporting Information. Indian residents must declare the
following items in their annual tax returns: (i) any foreign assets held
(including Shares acquired under the Plan), and (ii) any foreign bank accounts
for which the resident has signing authority. It is Participant’s responsibility
to comply with applicable tax laws in India. Participant should consult with a
personal tax advisor to ensure proper reporting of foreign assets and bank
accounts.


INDONESIA
Terms and Conditions
Language Consent. By accepting the Award, Participant (i) confirms having read
and understood these documents provided in the English language, (ii) accepts
the terms of these documents accordingly, and (iii) agrees not to challenge the
validity of these documents based on Law No. 24 of 2009 on National Flag,
Language, Coat of Arms and National Anthem or the implementing Presidential
Regulation (when issued).
Persetujuan dan Pemberitahuan Bahasa. Dengan menerima Penghargaan ini, (i) anda
mengkonfirmasi bahwa anda telah membaca dan mengerti isi dokumen yang terkait
dengan pemberian Penghargaan ini (yaitu Rencana dan Perjanjian Opsi Saham) yang
disediakan untuk anda dalam bahasa Inggris, (ii) anda menerima persyaratan di
dalam dokumen-dokumen tersebut, dan (iii) anda setuju bahwa anda tidak akan
mengajukan keberatan atas keberlakuan dari dokumen ini berdasarkan Undang-Undang
No. 24 tahun 2009 tentang Bendera, Bahasa dan Lambang Negara serta Lagu
Kebangsaan atau peraturan pelaksana dari Peraturan Presiden (ketika diterbitkan
nantinya).





--------------------------------------------------------------------------------



Notifications
Exchange Control Information. Foreign exchange activity is subject to certain
reporting requirements. For foreign currency transactions exceeding USD 25,000,
the underlying document of that transaction will have to be submitted to the
relevant local bank. If Participant repatriates funds (e.g., proceeds from the
sale of Shares) into Indonesia, the Indonesian bank through which the
transaction is made will submit a report of the transaction to the Bank of
Indonesia.
For transactions of USD 10,000 or more (or its equivalent in other currency), a
more detailed description of the transaction must be included in the report and
Participant may be required to provide information about the transaction to the
bank in order to complete the transaction.


IRELAND


Notifications


Director Notification Requirement. If Participant is a director, shadow director
or secretary of an Irish Parent or Subsidiary, Participant must notify the Irish
Parent or Subsidiary in writing upon (i) receiving or disposing of an interest
in Workday (e.g., PRSUs, Shares, etc.), (ii) becoming aware of the event giving
rise to the notification requirement, or (iii) becoming a director or secretary
if such an interest exists at the time, in each case if the interest represents
more than 1% of Workday’s share capital or voting rights. This notification
requirement also applies with respect to the interests of any spouse or minor
children (whose interests will be attributed to the director, shadow director or
secretary).


ITALY


Terms and Conditions


Plan Document Acknowledgement. Participant acknowledges that by accepting the
PRSUs, Participant has been given access to the Plan document, have reviewed the
Plan and this Agreement in their entirety and fully understand and accept all
provisions of the Plan and this Agreement. Further, Participant acknowledges
that he or she has read and expressly approves the following sections of the
Agreement: Section 1. Terms; Section 2. Settlement; Section 4. Dividend
Equivalents; Section 6. Termination; Section 7. Responsibility for Taxes;
Section 8. Nature of Grant; Section 9. No Advice Regarding Grant; Section 10.
Data Privacy; Section 11. Language; Section 13. Imposition of Other
Requirements; Section 17. Governing Law and Venue; Section 18. No Rights as
Employee, Director or Consultant; and Section 23 Acknowledgement; Consent to
Electronic Delivery of All Plan Documents and Disclosures.


Notifications


Foreign Asset/Account Reporting Information. Participant understands that if
Participant is an Italian resident and at any time during the fiscal year
Participant holds foreign financial assets (including cash and Shares) which may
generate income taxable in Italy, Participant is required to report these assets
on Participant’s annual tax return (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets, even if Participant does not
directly hold investments abroad or foreign assets.





--------------------------------------------------------------------------------



JAPAN
Notifications


Foreign Asset/Account Reporting Information.  Participant understands that if
Participant holds assets outside of Japan (e.g., Shares acquired under the Plan)
with a total net fair market value exceeding ¥50,000,000 (or an equivalent
amount in foreign currency) as of December 31 each year, Participant is required
to report the details of such assets to the Japanese tax authorities by March
15th of the following year. Participant acknowledges that he or she should
consult with Participant’s personal tax advisor to determine Participant’s
personal reporting obligations.


LATVIA


There are no country-specific provisions.


MALAYSIA


Terms and Conditions


Data Privacy. The following provision replaces Section 10 of the Agreement:


Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other PRSU grant materials by and among, as
applicable, Workday, the Employer and any other Parent or Subsidiary for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.


Participant understands that Workday, the Employer and any other Parent or
Subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address, email address and
telephone number, date of birth, social insurance, passport or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in Workday, details of all
PRSUs or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan. The
source of the Data is the Employer, as well as information which Participant is
providing to Workday and the Employer in connection with the Plan and this
Agreement.


Participant understands that Data will be transferred to Morgan Stanley or such
other stock plan service provider as may be selected by Workday in the future,
which is assisting Workday with the implementation, administration and
management of the Plan. Participant further understands that Workday, the
Employer and any other Parent or Subsidiary will transfer Data among themselves
as necessary for the purpose of the implementation, administration and
management of Participant’s participation in the Plan, and that Workday, the
Employer and any other Parent or Subsidiary may each further transfer Data to
third parties assisting Workday in the implementation, administration and
management of the Plan, including any requisite transfer to a broker or another
third party with whom Participant may elect to deposit any Shares acquired under
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative, Cynthia Chan, email address is cynthia.chan@workday.com.
Participant authorizes Workday, Morgan Stanley and any other possible recipients
which may assist Workday (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data to a third party with whom the
Participant may elect to deposit any Shares acquired upon vesting of the
Restricted Stock Units.





--------------------------------------------------------------------------------



Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing Participant’s consent is that Workday would not be able to grant
Participant PRSUs or other equity awards or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.


Malaysian Translation


Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Peserta seperti yang diterangkan dalam Perjanjian dan apa-apa
bahan geran PRSU lain oleh dan di antara, seperti mana yang terpakai, Workday,
Majikan dan mana-mana Syarikat Induk atau Anak-Anak Syarikatnya untuk tujuan
ekslusif bagi melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan.


Peserta memahami bahawa Workday, Majikan dan mana-mana Syarikat Induk atau
Anak-Anak Syarikat mungkin memegang maklumat peribadi tertentu tentang Peserta,
termasuk, tetapi tidak terhad kepada, nama Peserta, alamat rumah dan nombor
telefon, alamat emel, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain (seperti, nombor pendaftaran penduduk tetap atau nombor kad
pengenalan), gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang di Workday, butir-butir semua PRSUs atau apa-apa
hak lain atas syer dalam saham yang dianugerahkan, dibatalkan, dilaksanakan,
terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi faedah
Peserta (“Data”), untuk tujuan eksklusif bagi melaksanakan, mentadbir dan
menguruskan Pelan. Sumber Data adalah daripada Majikan, dan juga maklumat yang
Peserta berikan kepada Workday dan Majikan berhubung dengan Pelan dan Perjanjian
ini.





--------------------------------------------------------------------------------



Peserta memahami bahawa Data ini akan dipindahkan kepada Morgan Stanley atau
pembekal perkhidmatan pelan saham yang ditetapkan oleh Workday pada masa depan
yang membantu Workday dengan pelaksanaan, pentadbiran dan pengurusan Pelan.
Peserta memahami selanjutnya bahawa Workday, Majikan dan Syarikat Induk atau
Anak-Anak Syarikat lain akan memindah Data sesama mereka seperti diperlukan
untuk tujuan melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan, dan Workday, Majikan dan Syarikat Induk atau Anak-Anak Syarikat yang lain
masing-masing boleh memindah Data kepada pihak-pihak ketiga yang membantu
Workday dalam pelaksanaan, pentadbiran dan pegurusan Pelan, termasuk pemindahan
yang diperlukan kepada broker atau pihak ketiga yang lain yang mana Peserta
boleh memilih untuk mendepositkan Syer-Syer yang diperolehi daripada Pelan.
Peserta memahami bahawa penerima-penerima Data mungkin berada di Amerika
Syarikat atau mana-mana tempat lain dan bahawa negara penerima-penerima mungkin
mempunyai undang-undang privasi data dan perlindungan yang berbeza daripada
negara Peserta. Peserta memahami bahawa sekiranya Peserta menetap di luar
Amerika Syarikat, Peserta boleh meminta satu senarai yang mengandungi nama dan
alamat penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber
manusia tempatan Peserta Cynthia Chan, alamat emel cynthia.chan@workday.com.
Peserta memberi kuasa kepada Workday, Morgan Stanley dan mana-mana
penerima-penerima lain yang mungkin membantu Workday (pada masa sekarang atau
pada masa depan) dengan melaksanakan, mentadbir dan menguruskan Pelan untuk
menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk
elektronik atau lain-lain, semata-mata dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaan Peserta dalam Pelan, termasuk apa-apa
pemindahan Data yang diperlukan kepada pihak ketiga yang lain dengan sesiapa
yang Peserta pilih untuk deposit apa-apa Saham yang diperolehi selepas terletak
hak PRSUs.


Peserta memahami bahawa Data hanya akan disimpan untuk tempoh yang perlu bagi
melaksanakan, mentadbir, dan menguruskan penyertaan Peserta dalam Pelan. Peserta
memahami bahawa sekiranya Peserta menetap di luar Amerika Syarikat, Peserta
boleh, pada bila-bila masa, melihat Data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia
tempatanPeserta. Peserta selanjutnya memahami bahawa Peserta memberi persetujuan
ini secara sukarela. Sekiranya Peserta tidak bersetuju, atau kemudian
membatalkan persetujuannya, status pekerjaan atau perkhidmatan Peserta dengan
Majikan tidak akan terjejas; satunya akibat jika Peserta tidak bersetuju atau
menarik balik persetujuan Peserta adalah bahawa Workday tidak akan dapat
menganugerahkan kepada Peserta PRSUs atau anugerah ekuiti lain atau mentadbir
atau mengekalkan anugerah tersebut. Oleh itu, Peserta memahami bahawa keengganan
atau penarikan balik persetujuan Peserta boleh menjejaskan keupayaannya untuk
mengambil bahagian dalam Pelan. Untuk maklumat lanjut mengenai akibat keengganan
Peserta untuk memberikan keizinan atau penarikan balik keizinan, Peserta
memahami bahawa Peserta boleh menghubungi wakil sumber manusia tempatan Peserta.


Notifications


Director Notification Obligation. Directors of Workday’s Malaysian Subsidiary
are subject to certain notification requirements under the Malaysian Companies
Act. Among these requirements is an obligation to notify such entity in writing
within 14 business days of the acquisition or disposal of an interest (e.g.,
PRSUs granted under the Plan or Shares) in Workday or any related company.





--------------------------------------------------------------------------------



MEXICO


Terms and Conditions
Plan Document Acknowledgement. By accepting the PRSUs, Participant acknowledges
that he or she has received a copy of the Plan and the Agreement, which
Participant has reviewed. Participant acknowledges further that he or she
accepts all the provisions of the Plan and the Agreement. Participant also
acknowledges that he or she has read and specifically and expressly approves the
terms and conditions set forth in Section 8 (“Nature of Grant”) in the
Agreement, which clearly provides as follows:
(1) Participant’s participation in the Plan does not constitute an acquired
right;
(2) The Plan and Participant’s participation in the Plan are offered by Workday
on a wholly discretionary basis;
(3) Participant’s participation in the Plan is voluntary; and
(4) Workday and its Subsidiaries are not responsible for any decrease in the
value of any Shares acquired at vesting and settlement of the PRSUs.
Labor Law Policy and Acknowledgment. By accepting the PRSUs, Participant
expressly recognizes that Workday, with registered offices at 6110 Stoneridge
Mall Road Pleasanton, California U.S.A., is solely responsible for the
administration of the Plan, and that Participant’s participation in the Plan and
acquisition of Shares do not constitute an employment relationship between
Participant and Workday since Participant is participating in the Plan on a
wholly commercial basis and the Workday Mexico S. de R.L. de C.V. (“Workday
Mexico”) is his or her sole employer. Based on the foregoing, Participant
expressly recognizes that the Plan and the benefits that he or she may derive
from participating in the Plan do not establish any rights between Participant
and Workday Mexico and do not form part of the employment conditions and/or
benefits provided by Workday Mexico, and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Workday; therefore,
Workday reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Participant.
Finally, Participant hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Workday for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Workday, and its Subsidiaries, affiliates, branches, representative
offices, shareholders, directors, officers, employees, agents, or legal
representatives with respect to any claim that may arise.
Spanish Translation
Términos y Condiciones
Reconocimiento del Plan. Al aceptar las Unidades de Acciones Restringidas de
Rendimiento (“PRSUs”), el Participante reconoce que ha recibido y revisado una
copia del Plan y del Acuerdo. El Participante reconoce, además, que acepta todas
las disposiciones del Plan y del Acuerdo. El Participante también reconoce que
ha leído y que concretamente aprueba de forma expresa los términos y condiciones
establecidos en la Sección 8 (“Naturaleza del Otorgamiento”) del Acuerdo de
Acciones Restringidas de Rendimiento, que claramente dispone lo siguiente:
(1) La participación del Participante en el Plan no constituye un derecho
adquirido;
(2) El Plan y la participación del Participante en el Plan se ofrecen por
Workday en su discrecionalidad total;
(3) La participación del Participante en el Plan es voluntaria; y
(4) Workday y sus Subsidiarias no son responsables por ninguna disminución en el
valor de las acciones adquiridas al conferir las PRSUs.



--------------------------------------------------------------------------------



Política Laboral y Reconocimiento. Al aceptar las PRSUs, el Participante
expresamente reconoce que Workday, con oficinas registradas en Workday, Inc.,
6110 Stoneridge Mall Road Pleasanton, California U.S.A., es la única responsable
por la administración del Plan y que la participación del Participante en el
Plan y la adquisición de Acciones no constituyen una relación de trabajo entre
el Participante y Workday, ya que el Participante participa en el Plan en un
marco totalmente comercial y Workday Mexico S. de R.L. de C.V. (“Workday
Mexico”) es su único patrón. Derivado de lo anterior, el Participante
expresamente reconoce que el Plan y los beneficios que pudieran derivar de la
participación en el Plan no establecen derecho alguno entre el Participante y el
patrón, Workday Mexico, y no forma parte de las condiciones de trabajo y/o las
prestaciones otorgadas por Workday Mexico, y que cualquier modificación al Plan
o su terminación no constituye un cambio o impedimento de los términos y
condiciones de la relación de trabajo del Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de Workday; por lo tanto, Workday se
reserva el derecho absoluto de modificar y/o terminar la participación del
Participante en cualquier momento y sin responsabilidad alguna hacia el
Participante.
Finalmente, el Participante por este medio declara que no se reserva ningun
derecho o acción que ejercitar en contra de Workday por cualquier compensación o
daños y perjuicios en relación de las disposiciones del Plan o de los beneficios
derivados del Plan, y por lo tanto, el Participante exime amplia y completamente
a Workday, y sus afiliadas, subsidiarias, sucursales, oficinas de
representación, accionistas, directores, autoridades, empleados, agentes, o
representantes legales de cualquier demanda que pudiera surgir.


NETHERLANDS


There are no country-specific provisions.


NEW ZEALAND


Notifications


Securities Law Information. WARNING: Participant is being granted PRSUs to
acquire Shares in accordance with the terms of this Agreement and the Plan. The
Shares, if issued, will give Participant a stake in the ownership of Workday.
Participant may receive a return if dividends are paid.


If Workday runs into financial difficulties and is wound up, Participant will be
paid only after all other creditors (including holders of preference shares, if
any) have been paid. Participant may lose some or all of Participant’s
investment, if any.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.


The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, Participant may not be given all the
information usually required. Participant will also have fewer other legal
protections for this investment.


Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.


The Shares are quoted on the Nasdaq. This means that if Participant acquires
Shares, Participant may be able to sell the Shares on the Nasdaq if there are
interested buyers. Participant may get less than he or she invested. The price
will depend on the demand for the Shares.





--------------------------------------------------------------------------------



For information on risk factors impacting Workday’s business that may affect the
value of the Shares, Participant should refer to the risk factors discussion in
Workday’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, which
are filed with the U.S. Securities and Exchange Commission and are available
online at www.sec.gov, as well as on Workday’s website at
http://www.workday.com/en-us/company/investor-relations/sec-filings.html.


NORWAY


There are no country-specific provisions.


POLAND


Notifications


Exchange Control Information. Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad (including any brokerage
account) must report information to the National Bank of Poland on transactions
and balances of the securities and cash deposited in such accounts if the value
of such securities and cash (calculated individually or together with all other
assets/liabilities held abroad) exceeds a specified threshold (currently
PLN7,000,000). If required, the reports are due on a quarterly basis on special
forms available on the website of the National Bank of Poland.


In addition, any transfer of funds in excess of a specified threshold (currently
€15,000, but if such transfer is connected with business activity of an
entrepreneur, PLN15,000) must be effected through a bank account in Poland.
Participant should maintain evidence of such foreign exchange transactions for
five years, in case of a request for their production by the National Bank of
Poland.


SINGAPORE


Restriction on Sale of Shares. To the extent the PRSUs vest within six months of
the Date of Grant, Participant may not dispose of the Shares issued upon
settlement of the PRSUs, or otherwise offer the Shares to the public, prior to
the six-month anniversary of the Grant Date, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”) and in accordance with any other applicable provision of the SFA.


Notifications


Securities Law Information. The grant of PRSUs under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of SFA and
are not made with a view to the PRSUs or the underlying Shares being
subsequently offered for sale to any other party. The Plan has not been, and
will not be, lodged or registered as a prospectus with the Monetary Authority of
Singapore.


Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer (“CEO”), directors, associate directors or shadow directors of
a Singapore Parent or Subsidiary are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify such entity in writing within two business days of any of
the following events: (i) the acquisition or disposal of an interest (e.g.,
PRSUs granted under the Plan or Shares) in Workday or any Parent or Subsidiary,
(ii) any change in previously-disclosed interests (e.g., sale of Shares), or
(iii) becoming a CEO, director, associate director or shadow director of a
Parent or Subsidiary in Singapore, if the individual holds such an interest at
that time. These notification requirements apply regardless of whether the CEO
or directors are residents of or employed in Singapore.





--------------------------------------------------------------------------------



SOUTH AFRICA


Terms and Conditions


Responsibility for Taxes. The following provision supplements Section 7 of the
Agreement:


By accepting the PRSUs, Participant agrees to immediately notify the Employer of
the amount of any gain realized upon vesting of the PRSUs. If Participant fails
to advise the Employer of the gain realized upon vesting of the PRSUs, then he
or she may be liable for a fine. Participant will be solely responsible for
paying the difference between the actual tax liability and the amount withheld
by Workday or the Employer.


Notifications


Securities Law Information.  In compliance with South African securities law,
the documents listed below are available for Participant’s review on Workday’s
website at https://www.workday.com/en-us/company/investor-relations.html and on
Workday’s intranet, respectively:


1.Workday’s most recent annual financial statements; and


2.Workday’s most recent Plan prospectus.


A copy of the above documents will be sent to Participant free of charge on
written request to Workday’s Global Stock Administration by logging a People
Guide Request in Service Hub.


Participant should carefully read the materials provided before making a
decision whether to participate in the Plan.


Exchange Control Information. Participant is solely responsible for complying
with applicable South African exchange control regulations. As the exchange
control regulations are subject to change, Participant should consult
Participant’s legal advisor prior to the acquisition or sale of Shares acquired
under the Plan to ensure compliance with current regulations.


SOUTH KOREA


Notifications


Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the monthly balance of such accounts exceeds KRW 500 million (or an
equivalent amount in foreign currency) on any month-end date during a calendar
year. 




SPAIN


Terms and Conditions


Nature of Grant. This provision supplements Section 8 of the Agreement:


By accepting the PRSUs, Participant consents to participating in the Plan and
acknowledges that he or she has received a copy of the Plan.





--------------------------------------------------------------------------------



Participant understands that Workday has unilaterally, gratuitously and
discretionally decided to grant PRSUs to acquire Shares under the Plan to
individuals who may be Employees, Consultants, Directors or Non-Employee
Directors of Workday or any Parent or Subsidiary throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind Workday or
any Parent or Subsidiary. Consequently, Participant understands that the PRSUs
are granted on the assumption and condition that the PRSUs and any Shares
acquired at vesting of the PRSUs are not part of any employment or service
agreement (either with Workday or any Parent or Subsidiary) and shall not be
considered a mandatory benefit, salary for any purpose (including severance
compensation) or any other right whatsoever.


In addition, Participant understands that the PRSUs would not be granted to
Participant but for the assumptions and conditions referred to herein; thus,
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of or right to PRSUs shall be null and void.


Further, Participant acknowledges, understands and agrees that Participant will
not be entitled to continue vesting in any PRSUs once Participant’s employment
or service Terminates. This will be the case, for example, even in the event of
a Termination of a Participant by reason of, including, but not limited to:
resignation, retirement, disciplinary dismissal ajudged to be with cause or
adjudged/recognized to be without good cause (i.e., subject to a “despido
improcedente”), individual or collective dismissal on objective grounds, whether
adjudged and/or recognized to be with or without cause, material modification of
the terms of employment or service under Article 41 of the Workers’ Statute,
relocation under Article 40 of the Workers’ Statue, Article 50 of the Workers’
Statue, unilateral withdrawal by the Employer, and under Article 10.3 of Royal
Decree 1382/1985.


Notifications


Securities Law Information. The PRSUs do not qualify under Spanish law as
securities. No “offer to the public,” as defined under Spanish Law, has taken
place or will take place in the Spanish territory. The Plan, this Agreement and
any other PRSU grant documents have not been nor will they be registered with
the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and do not constitute a public offering prospectus.


Exchange Control Information. Participant must declare the acquisition,
ownership and sale of Shares to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness for
statistical purposes. Generally, the declaration must be filed in January for
Shares owned as of December 31 of the prior year on a Form D-6; however, if the
value of the Shares purchased under the Plan or sold exceeds €1,502,530, the
declaration must be filed within one month of the acquisition or sale, as
applicable.


Further, Participant is required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), any foreign
instruments (e.g., Shares) and any transactions with non-Spanish residents
(including any payments of cash or Shares made to Participant by Workday or any
U.S. brokerage account) if the balances in such accounts together with the value
of such instruments as of December 31, or the volume of transactions with
non-Spanish residents during the prior or current year, exceeds €1,000,000.


Foreign Asset/Account Reporting Information. To the extent Participant holds
assets (e.g., cash or Shares held in a bank or brokerage account) outside Spain
with a value in excess of €50,000 per type of asset (e.g., cash or Shares) as of
December 31 each year, Participant is required to report information on such
rights and assets on his or her tax return for such year. After such rights or
assets are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000. The reporting must be completed by March 31
following the end of the relevant tax year.





--------------------------------------------------------------------------------



SWEDEN


Terms and Conditions


Authorization to Withhold. This provision supplements Section 7 of the
Agreement.


Without limiting Workday’s and the Employer’s authority to satisfy their
withholding obligations for Tax-Related Items as set forth in Section 7 of the
Agreement, in accepting the grant of PRSUs, Participant authorizes Workday
and/or the Employer to withhold Shares or to sell Shares otherwise deliverable
to Participant upon vesting/settlement to satisfy Tax-Related Items, regardless
of whether Workday and/or the Employer have an obligation to withhold such
Tax-Related Items.


SWITZERLAND


Notifications


Securities Law Information. The grant of the PRSUs is not intended to be
publicly offered in or from Switzerland. Neither this document nor any other
materials relating to the PRSUs constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the PRSUs may be
publicly distributed nor otherwise made publicly available in Switzerland.
Further, neither this document nor any other offering or marketing material
relating to the grant of PRSUs have been or will be filed with, approved or
supervised by the Swiss regulatory authority (in particular, the Swiss Financial
Market Supervisory Authority (FINMA)).


THAILAND


Notifications


Exchange Control Information. Participant must repatriate the proceeds from the
sale of Shares and any cash dividends received in relation to the Shares to
Thailand immediately upon receipt if the amount of such proceeds received in a
single transaction is US$50,000 or more. Participant must then either convert
the funds to Thai Baht or deposit the proceeds in a foreign currency deposit
account maintained by a bank in Thailand within 360 days of remitting the
proceeds to Thailand. If the amount of the proceeds is equal to or greater than
US$50,000, Participant must specifically report the inward remittance to the
Bank of Thailand on a Foreign Exchange Transaction Form.


If Participant does not comply with this obligation, Participant may be subject
to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, Participant should consult a
legal advisor before selling Shares to ensure compliance with current
regulations. It is Participant’s responsibility to comply with exchange control
laws in Thailand, and neither Workday nor the Employer will be liable for any
fines or penalties resulting from Participant’s failure to comply with
applicable laws.


UNITED KINGDOM


Terms and Conditions


The following terms and conditions apply only if Participant is an Employee. No
grants under this Agreement will be made to Consultants or Directors resident in
the United Kingdom.





--------------------------------------------------------------------------------



Settlement. This provision supplements Section 2 of the Agreement:


Notwithstanding any discretion set forth in Section 9.1 of the Plan, the PRSUs
are payable in Shares only. A grant of PRSUs does not provide any right for
Participant to receive a cash payment or a combination of a cash payment and
Shares.


Responsibility for Taxes. This provision supplements Section 7 of the Agreement:


Without limitation to Section 7 of the Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by Workday or the Employer or by
Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). Participant also agrees to indemnify and keep
indemnified Workday and the Employer against any Tax-Related Items that they are
required to pay or withhold or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority) on Participant’s behalf.


Notwithstanding the foregoing, if Participant is a director or executive officer
of Workday (within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that
Participant is a director or executive officer and income tax is not collected
from or paid by Participant within ninety (90) days of the end of the U.K. tax
year in which an event giving rise to the indemnification described above
occurs, the amount of any uncollected income tax may constitute a benefit to
Participant on which additional income tax and national insurance contributions
(“NICs”) may be payable. Participant understands that Participant will be
responsible for reporting any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for paying Workday or the Employer
(as applicable) for the value of any employee NICs due on this additional
benefit, which Workday or the Employer may obtain from Participant by any of the
means referred to in the Plan or Section 7 of the Agreement.








--------------------------------------------------------------------------------





WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD
GRANT NUMBER   


Unless otherwise defined herein, the terms defined in Workday’s 2012 Equity
Incentive Plan (the “Plan”) will have the same meanings in this Notice of
Restricted Stock Award and the electronic representation of this Notice of
Restricted Stock Award established and maintained by Workday, Inc. (“Workday”)
or a third party designated by Workday (the “Notice”).
Name:
Address:
You (“Participant”) have been granted an the opportunity to purchase Shares of
Common Stock of Workday, Inc. (“Workday”) that are subject to restrictions (the
“Restricted Shares”) and the terms and conditions of the Plan, this Notice and
the attached Restricted Stock Purchase Agreement (the “Restricted Stock Purchase
Agreement”).
Total Number of Restricted Shares Awarded:


Fair Market Value per Restricted Share:
$
Total Fair Market Value of Award:
$
Purchase Price per Restricted Share:
$
Total Purchase Price for all Restricted Shares:
$
Date of Grant:


Vesting Commencement Date:


Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Restricted
Stock Purchase Agreement, the Restricted Shares will vest and the right of
repurchase will lapse, in whole or in part, in accordance with the following
schedule:






--------------------------------------------------------------------------------





By accepting (whether in writing, electronically or otherwise) the opportunity
to purchase the Restricted Shares, Participant acknowledges and agrees to the
following:
Participant understands that Participant’s employment or consulting relationship
or service with Workday or a Parent or Subsidiary of Workday is for an
unspecified duration, can be terminated at any time (i.e., is “at-will”), and
that nothing in this Notice, the Restricted Stock Purchase Agreement or the Plan
changes the at-will nature of that relationship. Participant acknowledges that
the vesting of the Restricted Shares pursuant to this Notice is earned only by
continuing service as an Employee, Director or Consultant of Workday or a Parent
or Subsidiary of Workday. Participant also understands that this Notice is
subject to the terms and conditions of both the Restricted Stock Purchase
Agreement and the Plan, both of which are incorporated herein by reference.
Participant has read both the Restricted Stock Purchase Agreement and the Plan.
By acceptance of this opportunity to purchase the Restricted Shares, Participant
consents to the electronic delivery of the Notice, the Restricted Stock Purchase
Agreement, the Plan, account statements, Plan prospectuses required by the
Securities and Exchange Commission, U.S. financial reports of Workday, and all
other documents that Workday is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the Restricted Shares. Electronic
delivery may include the delivery of a link to a Workday intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at Workday’s
discretion. If the Restricted Stock Purchase Agreement is not executed by
Participant within thirty (30) days of the Date of Grant above, then this grant
will be void.







--------------------------------------------------------------------------------





WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK PURCHASE AGREEMENT


THIS RESTRICTED STOCK PURCHASE AGREEMENT (this “Agreement”) is made by and
between Workday, Inc., a Delaware corporation (“Workday”), and Participant
pursuant to Workday’s 2012 Equity Incentive Plan (the “Plan”). Unless otherwise
defined herein, the terms defined in the Plan will have the same meanings in
this Agreement.
1.Sale of Stock. Subject to the terms and conditions of this Agreement, on the
Purchase Date (as defined below) Workday will issue and sell to Participant, and
Participant agrees to purchase from Workday the number of Shares shown on the
Notice of Restricted Stock Award (the “Notice”) at the purchase price per Share
set forth in the Notice. The per Share purchase price of the Shares will be not
less than the par value of the Shares as of the date of the offer of such Shares
to the Participant. The term “Shares” refers to the purchased Shares and all
securities received in replacement of or in connection with the Shares pursuant
to stock dividends or splits, all securities received in replacement of the
Shares in a recapitalization, merger, reorganization, exchange or the like, and
all new, substituted or additional securities or other properties to which
Participant is entitled by reason of Participant’s ownership of the Shares.
2.Time and Place of Purchase. The purchase and sale of the Shares under this
Agreement will occur at the principal office of Workday simultaneously with the
execution of this Agreement by the parties, or on such other date as Workday and
Participant will agree (the “Purchase Date”). On the Purchase Date, Workday will
issue a stock certificate registered in Participant’s name, or uncertificated
shares designated for the Participant in book entry form on the records of
Workday’s transfer agent, representing the Shares to be purchased by Participant
against payment of the purchase price therefor by Participant by (a) check made
payable to Workday, (b) Participant’s personal services that the Committee has
determined have already been rendered to Workday and have a value not less than
aggregate par value of the Shares to be issued Participant, or (c) a combination
of the foregoing. If Participant has previously rendered services to Workday,
the purchase price will be paid pursuant to (b) above.
3.Restrictions on Resale. By signing this Agreement, Participant agrees not to
sell any Shares acquired pursuant to the Plan and this Agreement at a time when
applicable laws, regulations or Workday or underwriter trading policies prohibit
exercise or sale. This restriction will apply as long as Participant is
providing service to Workday or a Subsidiary of Workday.
3.1 Repurchase Right on Termination Other Than for Cause. For the purposes of
this Agreement, a “Repurchase Event” will mean an occurrence of one of the
following:
(i)termination of Participant’s service, whether voluntary or involuntary and
with or without cause;
(ii)resignation, retirement or death of Participant; or
(iii)any attempted transfer by Participant of the Shares, or any interest
therein, in violation of this Agreement.
Upon the occurrence of a Repurchase Event, Workday will have the right (but not
an obligation) to purchase the Shares of Participant at a price equal to the
Purchase Price per Share (the “Repurchase Right”). The Repurchase Right will
lapse in accordance with the vesting schedule set forth in the Notice. For
purposes of this Agreement, “Unvested Shares” means Stock pursuant to which
Workday’s Repurchase Right has not lapsed.





--------------------------------------------------------------------------------





3.2 Exercise of Repurchase Right. Unless Workday provides written notice to
Participant within 90 days from the date of termination of Participant’s service
to Workday that Workday does not intend to exercise its Repurchase Right with
respect to some or all of the Unvested Shares, the Repurchase Right will be
deemed automatically exercised by Workday as of the 90th day following such
termination, provided that Workday may notify Participant that it is exercising
its Repurchase Right as of a date prior to such 90th day. Unless Participant is
otherwise notified by Workday pursuant to the preceding sentence that Workday
does not intend to exercise its Repurchase Right as to some or all of the
Unvested Shares, execution of this Agreement by Participant constitutes written
notice to Participant of Workday’s intention to exercise its Repurchase Right
with respect to all Unvested Shares to which such Repurchase Right applies at
the time of Termination of Participant. Workday, at its choice, may satisfy its
payment obligation to Participant with respect to exercise of the Repurchase
Right by (A) delivering a check to Participant in the amount of the purchase
price for the Unvested Shares being repurchased, (B) in the event Participant is
indebted to Workday, canceling an amount of such indebtedness equal to the
purchase price for the Unvested Shares being repurchased, (C) in the event
Participant purchased Unvested Shares pursuant to Section 2(b), at the time of
Termination of Participant, Participant will forfeit all of Participant’s
Unvested Shares or (D) by a combination of (A) and (B) so that the combined
payment and cancellation of indebtedness equals such purchase price. In the
event of any deemed automatic exercise of the Repurchase Right by canceling an
amount of such indebtedness equal to the purchase price for the Unvested Shares
being repurchased, such cancellation of indebtedness will be deemed
automatically to occur as of the 90th day following termination of Participant’s
employment or consulting relationship unless Workday otherwise satisfies its
payment obligations. As a result of any repurchase of Unvested Shares pursuant
to the Repurchase Right, Workday will become the legal and beneficial owner of
the Unvested Shares being repurchased and will have all rights and interest
therein or related thereto, and Workday will have the right to transfer to its
own name the number of Unvested Shares being repurchased by Workday, without
further action by Participant.
3.3 Acceptance of Restrictions. Acceptance of the Shares will constitute
Participant’s agreement to such restrictions and the legending of his or her
certificates or the notation in Workday’s direct registration system for stock
issuance and transfer of such restrictions and accompanying legends set forth in
Section 4.1 with respect thereto. Notwithstanding such restrictions, however, so
long as Participant is the holder of the Shares, or any portion thereof, he or
she will be entitled to receive all dividends declared on and to vote the Shares
and to all other rights of a stockholder with respect thereto.
3.4 Non-Transferability of Unvested Shares. In addition to any other limitation
on transfer created by applicable securities laws or any other agreement between
Workday and Participant, Participant may not transfer any Unvested Shares, or
any interest therein, unless consented to in writing by a duly authorized
representative of Workday. Any purported transfer is void and of no effect, and
no purported transferee thereof will be recognized as a holder of the Unvested
Shares for any purpose whatsoever. Should such a transfer purport to occur,
Workday may refuse to carry out the transfer on its books, set aside the
transfer, or exercise any other legal or equitable remedy. In the event Workday
consents to a transfer of Unvested Shares, all transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
provisions of this Agreement, including, insofar as applicable, the Repurchase
Right. In the event of any purchase by Workday hereunder where the Shares or
interest are held by a transferee, the transferee will be obligated, if
requested by Workday, to transfer the Shares or interest to the Participant for
consideration equal to the amount to be paid by Workday hereunder. In the event
the Repurchase Right is deemed exercised by Workday, Workday may deem any
transferee to have transferred the Shares or interest to Participant prior to
their purchase by Workday, and payment of the purchase price by Workday to such
transferee will be deemed to satisfy Participant’s obligation to pay such
transferee for such Shares or interest, and also to satisfy Workday’s obligation
to pay Participant for such Shares or interest.





--------------------------------------------------------------------------------





3.5 Assignment. The Repurchase Right may be assigned by Workday in whole or in
part to any persons or organization.
4.Restrictive Legends and Stop Transfer Orders.
4.1 Legends. The certificate or certificates or book entry or book entries
representing the Shares will bear or be noted by Workday’s transfer agent with
the following legend (as well as any legends required by applicable state and
federal corporate and securities laws):
THE SHARES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN WORKDAY AND THE STOCKHOLDER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF WORKDAY.
4.2 Stop-Transfer Notices. Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, Workday may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if Workday transfers its own securities, it may make appropriate notations
to the same effect in its own records.
4.3 Refusal to Transfer. Workday will not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as the owner or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares will have been so transferred.
5.No Rights as Employee, Director or Consultant. Nothing in this Agreement will
affect in any manner whatsoever the right or power of Workday, or a Parent or
Subsidiary of Workday, to terminate Participant’s service, for any reason, with
or without cause.
6.Miscellaneous.
6.1 Acknowledgement. Workday and Participant agree that the Restricted Shares
are granted under and governed by the Notice, this Agreement and by the
provisions of the Plan (incorporated herein by reference). Participant: (i)
acknowledges receipt of a copy of the Plan and the Plan prospectus, (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the Restricted Shares subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.
6.2 Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.
6.3 Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by Workday and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which
Workday’s Common Stock may be listed or quoted at the time of such issuance or
transfer.





--------------------------------------------------------------------------------





6.4 Governing Law and Venue; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision will be excluded from this Agreement, (ii)
the balance of this Agreement will be interpreted as if such provision were so
excluded and (iii) the balance of this Agreement will be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto will be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. Any and all disputes
relating to, concerning or arising from this Agreement, or relating to,
concerning or arising from the relationship between the parties evidenced by the
Plan or this Agreement, will be brought and heard exclusively in the United
States District Court for the District of New Delaware or the Delaware Superior
Court, New Castle County. Each of the parties hereby represents and agrees that
such party is subject to the personal jurisdiction of said courts; hereby
irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.
6.5 Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement will be deemed to be the product of all of the
parties hereto, and no ambiguity will be construed in favor of or against any
one of the parties hereto.
6.6 Notices. Any notice to be given under the terms of the Plan will be
addressed to Workday in care of its principal office, and any notice to be given
to the Participant will be addressed to such Participant at the address
maintained by Workday for such person or at such other address as the
Participant may specify in writing to Workday.





--------------------------------------------------------------------------------





6.7 Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and Workday agree that this opportunity to purchase
Restricted Shares is granted under and governed by the terms and conditions of
the Plan, the Notice and this Agreement. Participant has reviewed the Plan, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement, and fully understands
all provisions of the Plan, the Notice and this Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this Agreement. Participant further agrees to notify Workday upon any
change in Participant’s residence address. By acceptance of this opportunity to
purchase Restricted Shares, Participant agrees to participate in the Plan
through an on-line or electronic system established and maintained by Workday or
a third party designated by Workday and consents to the electronic delivery of
the Notice, this Agreement, the Plan, account statements, Plan prospectuses
required by the U.S. Securities and Exchange Commission, U.S. financial reports
of Workday, and all other documents that Workday is required to deliver to its
security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Restricted
Shares and current or future participation in the Plan. Electronic delivery may
include the delivery of a link to a Workday intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at Workday’s discretion. Participant
acknowledges that Participant may receive from Workday a paper copy of any
documents delivered electronically at no cost if Participant contacts Workday by
telephone, through a postal service or electronic mail at Stock Administration.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
Workday or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying Workday of such
revised or revoked consent by telephone, postal service or electronic mail
through Stock Administration. Finally, Participant understands that Participant
is not required to consent to electronic delivery.
6.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will he deemed an original and all of which together will
constitute one instrument.
6.9 U.S. Tax Consequences. Upon vesting of Shares, Participant will include in
taxable income the difference between the fair market value of the vesting
Shares, as determined on the date of their vesting, and the price paid for the
Shares. This will be treated as ordinary income by Participant and will be
subject to withholding by Workday when required by applicable law. In the
absence of an Election (defined below), Workday will withhold a number of
vesting Shares with a fair market value (determined on the date of their
vesting) equal to the minimum amount Workday is required to withhold for income
and employment taxes. If Participant makes an Election, then Participant must,
prior to making the Election, pay in cash (or check) to Workday an amount equal
to the amount Workday is required to withhold for income and employment taxes.





--------------------------------------------------------------------------------





7.Section 83(b) Election. Participant hereby acknowledges that he or she has
been informed that, with respect to the purchase of the Shares, an election may
be filed by the Participant with the Internal Revenue Service, within 30 days of
the purchase of the Shares, electing pursuant to Section 83(b) of the Code to be
taxed currently on any difference between the purchase price of the Shares and
their Fair Market Value on the date of purchase (the “Election”). Making the
Election will result in recognition of taxable income to the Participant on the
date of purchase, measured by the excess, if any, of the Fair Market Value of
the Shares over the purchase price for the Shares. Absent such an Election,
taxable income will be measured and recognized by Participant at the time or
times on which Workday’s Repurchase Right lapses. Participant is strongly
encouraged to seek the advice of his or her own tax consultants in connection
with the purchase of the Shares and the advisability of filing of the Election.
PARTICIPANT ACKNOWLEDGES THAT IT IS SOLELY PARTICIPANT’S RESPONSIBILITY, AND NOT
WORKDAY’S RESPONSIBILITY, TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF PARTICIPANT REQUESTS WORKDAY, OR ITS REPRESENTATIVE, TO MAKE THIS
FILING ON PARTICIPANT’S BEHALF.







--------------------------------------------------------------------------------





WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
Unless otherwise defined herein, the terms defined in the Workday, Inc. 2012
Equity Incentive Plan (the “Plan”) will have the same meanings in this Notice of
Stock Option Grant and the electronic representation of this Notice of Global
Stock Option Grant established and maintained by Workday, Inc. (“Workday”) or a
third party designated by Workday (the “Notice”).
Name:
Address:
You (the “Participant”) have been granted an option to purchase shares of Common
Stock of Workday under the Plan subject to the terms and conditions of the Plan,
this Notice and the Stock Option Award Agreement (the “Option Agreement”),
including any applicable country-specific provisions in the appendix attached
hereto (the “Appendix”) which constitutes part of this Option Agreement.

Grant Number:


Date of Grant:


Vesting Commencement Date:


Exercise Price per Share:


Total Number of Shares:


Type of Option:Non-Qualified Stock Option/Incentive Stock OptionExpiration
Date:________ __, 20__; This Option expires earlier in the event of
Participant’s Termination, as described in the Stock Option Agreement.Vesting
Schedule:[Insert applicable vesting schedule]

By accepting (whether in writing, electronically or otherwise) the Option,
Participant acknowledges and agrees to the following:
Participant understands that Participant’s employment or consulting relationship
or service with Workday or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is at will), except where
otherwise prohibited by applicable law and that nothing in this Notice, the
Option Agreement or the Plan changes the nature of that relationship.
Participant acknowledges that the vesting of the Options pursuant to this Notice
is earned only by continuing service as an Employee, Director or Consultant of
Workday or a Parent or Subsidiary. Furthermore, the period during which
Participant may exercise the Option after such Termination will commence on the
date Participant ceases to actively provide services and will not be extended by
any notice period mandated under employment laws in the jurisdiction where
Participant is employed or terms of Participant’s employment agreement.
Participant also understands that this Notice is subject to the terms and
conditions of both the Option Agreement and the Plan, both of which are
incorporated herein by reference. Participant has read both the Option Agreement
and the Plan. By accepting this Option, Participant consents to the electronic
delivery as set forth in the Option Agreement.







--------------------------------------------------------------------------------





WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT


Unless otherwise defined in this Stock Option Award Agreement (the “Agreement”),
any capitalized terms used herein will have the meaning ascribed to them in the
Workday, Inc. 2012 Equity Incentive Plan (the “Plan”).
Participant has been granted an option to purchase Shares (the “Option”) of
Workday, Inc. (“Workday”), subject to the terms and conditions of the Plan, the
Notice of Stock Option Grant (the “Notice”) and this Option Agreement, including
any applicable country-specific provisions in the appendix attached hereto (the
“Appendix”) which constitutes part of this Option Agreement.
1.Vesting Rights. Subject to the applicable provisions of the Plan and this
Option Agreement, this Option may be exercised, in whole or in part, in
accordance with the schedule set forth in the Notice.
2.Termination Period.
(a) General Rule. Except as provided below, and subject to the Plan, this Option
may be exercised for 180 days after Participant’s Termination with Workday. In
no event will this Option be exercised later than the Expiration Date set forth
in the Notice.
(b) Death; Disability. Unless provided otherwise in the Notice, upon
Participant’s Termination by reason of his or her death or “permanent and total
disability” as described in the Plan, or if a Participant dies within 3 months
of the Termination Date, this Option may be exercised for twelve months after
the Termination Date, provided that in no event will this Option be exercised
later than the Expiration Date set forth in the Notice. Unless provided
otherwise in the Notice, upon Participant’s Termination by reason of his or her
Disability (other than a “permanent and total disability”) , this Option may be
exercised for six months after the Termination Date, provided that in no event
will this Option be exercised later than the Expiration Date set forth in the
Notice.
(c) Cause. Upon Participant’s Termination for Cause (as defined in the Plan),
the Option will expire on such date of Participant’s Termination Date.
3.Grant of Option. The Participant named in the Notice has been granted an
Option for the number of Shares set forth in the Notice at the exercise price
per Share in U.S. Dollars set forth in the Notice (the “Exercise Price”). In the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
will prevail. If designated in the Notice as an Incentive Stock Option (“ISO”),
this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an ISO, to
the extent that it exceeds the U.S. $100,000 rule of Code Section 422(d) it will
be treated as a Nonqualified Stock Option (“NQSO”).
4.Exercise of Option.
(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of the Plan and this Option Agreement. In the event of Participant’s death,
Disability, Termination for Cause or other Termination, the exercisability of
the Option is governed by the applicable provisions of the Plan, the Notice and
this Option Agreement.





--------------------------------------------------------------------------------





(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which will state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by Workday pursuant to the provisions of the Plan. The Exercise
Notice will be delivered in person, by mail, via electronic mail or facsimile or
by other authorized method to the Secretary of Workday or other person
designated by Workday. The Exercise Notice will be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares together with any
Tax-Related Items (as defined in Section 8(a) below). This Option will be deemed
to be exercised upon receipt by Workday of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price and payment of any Tax-Related
Items.
(c) No Shares will be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares will be considered transferred to Participant on the date the Option is
exercised with respect to such Exercised Shares.
5.Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:
(a) cash;
(b) check;
(c) a “broker-assisted” or “same-day sale” (as described in Section 11(c) of the
Plan); or
(d) other method authorized by the Committee or permitted under the Plan.
6.Non-Transferability of Option. This Option may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of other than by will
or by the laws of descent or distribution or court order and may be exercised
during the lifetime of Participant only by Participant or unless otherwise
permitted by the Committee on a case-by-case basis. The terms of the Plan and
this Option Agreement will be binding upon the executors, administrators, heirs,
successors and assigns of Participant.
7.Term of Option. This Option will in any event expire on the expiration date
set forth in the Notice, which date is 10 years after the Date of Grant (five
years after the Date of Grant if this option is designated as an ISO in the
Notice of Stock Option Grant and Section 5.3 of the Plan applies).
8.Tax Consequences.
(a) Exercising the Option. Participant acknowledges that, regardless of any
action taken by Workday or a Parent or Subsidiary employing or retaining
Participant (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other tax
related items related to Participant’s participation in the Plan and legally
applicable to Participant (“Tax-Related Items”) is and remains Participant’s
responsibility and may exceed the amount actually withheld by Workday or the
Employer. Participant further acknowledges that Workday and/or the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this Option, including, but
not limited to, the grant, vesting or exercise of this Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of this Option to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that Workday
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.





--------------------------------------------------------------------------------





Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Workday and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes Workday and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(i)withholding from Participant’s wages or other cash compensation paid to
Participant by Workday and/or the Employer; or
(ii)withholding from proceeds of the sale of Shares acquired at exercise of this
Option either through a voluntary sale or through a mandatory sale arranged by
Workday (on Participant’s behalf pursuant to this authorization) without further
consent; or
(iii)withholding in Shares to be issued upon exercise of the Option, provided
Workday only withholds from the amount of Shares necessary to satisfy the
minimum statutory withholding amount; or
(iv)any other arrangement approved by the Committee.
Depending on the withholding method, Workday may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full member of
Shares issued upon exercise of the Options; notwithstanding that a member of the
Shares are held back solely for the purpose of paying the Tax-Related Items. The
Fair Market Value of these Shares, determined as of the effective date of the
Option exercise, will be applied as a credit against the Tax-Related Items
withholding.
Finally, Participant agrees to pay to Workday or the Employer any amount of
Tax-Related Items that Workday or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Workday may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with his or her obligations in connection with the Tax-Related Items.
(b) Notice of Disqualifying Disposition of ISO Shares. For U.S. taxpayers, if
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, Participant will immediately notify
Workday in writing of such disposition. Participant agrees that he or she may be
subject to income tax withholding by Workday on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to Participant.
9.Nature of Grant. By accepting the Option, Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by Workday, it is discretionary in
nature, and may be amended, suspended or terminated by Workday at any time, to
the extent permitted by the Plan;
(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;
(c)all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of Workday;
(d)the Option grant and Participant’s participation in the Plan will not create
a right to employment or be interpreted as forming an employment or service
contract with Workday, the Employer or any Parent or Subsidiary;





--------------------------------------------------------------------------------





(e)Participant is voluntarily participating in the Plan;
(f)the Option and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation;
(g)the Option and any Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(i)if the underlying Shares do not increase in value, the Option will have no
value;
(j)if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;
(k)no claim or entitlement to compensation or damages will arise from forfeiture
of the Option resulting from Participant’s Termination, and in consideration of
the grant of the Option to which Participant is otherwise not entitled,
Participant irrevocably agrees never to institute any claim against Workday, any
Parent or Subsidiary or the Employer, waives his or her ability, if any, to
bring any such claim, and releases Workday, any Parent or Subsidiary and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant will be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim;
(l)unless otherwise provided in the Plan or by Workday in its discretion, the
Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
(m)the following provisions apply only if Participant is providing services
outside the United States:
(i)the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;
(ii)Participant acknowledges and agrees that neither Workday, the Employer nor
any Parent or Subsidiary will be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Option or of any amounts due to Participant
pursuant to the exercise of the Option or the subsequent sale of any Shares
acquired upon exercise.
10.No Advice Regarding Grant. Workday is not providing any tax, legal or
financial advice, nor is Workday making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
11.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, Workday and any Parent or
Subsidiary of for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.





--------------------------------------------------------------------------------





Participant understands that Workday and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in Workday, details of all Options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
Participant understands that Data will be transferred to Morgan Stanley Smith
Barney LLC or its affiliates or such other stock plan service provider as may be
selected by Workday in the future, which is assisting Workday with the
implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Participant authorizes Workday, Morgan Stanley Smith Barney LLC
and its affiliates, and any other possible recipients which may assist Workday
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purposes of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant’s consent is
that Workday would not be able to grant Participant options or other equity
awards or administer or maintain such awards. Therefore, Participant understands
that refusing or withdrawing his or her consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
12.Language. If Participant has received this Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
13.Appendix. Notwithstanding any provisions in this Agreement, the Option grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent Workday determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.
14.Imposition of Other Requirements. Workday reserves the right to impose other
requirements on Participant’s participation in the Plan, on the Option and on
any Shares purchased upon exercise of the Option, to the extent Workday
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.





--------------------------------------------------------------------------------





15.Acknowledgement. Workday and Participant agree that the Option is granted
under and governed by the Notice, this Option Agreement and by the provisions of
the Plan (incorporated herein by reference). Participant: (i) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (ii) represents that
Participant has carefully read and is familiar with their provisions, and (iii)
hereby accepts the Option subject to all of the terms and conditions set forth
herein and those set forth in the Plan and the Notice.
16.Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this Option
Agreement, nor any waiver of any rights under this Option Agreement, will be
effective unless in writing and signed by the parties to this Option Agreement.
The failure by either party to enforce any rights under this Option Agreement
will not be construed as a waiver of any rights of such party.
17.Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by Workday and Participant with all applicable state, federal and
local laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which Workday’s Shares may be listed
or quoted at the time of such issuance or transfer.
18.Severability. If one or more provisions of this Agreement are held to be
unenforceable, the parties agree to renegotiate such provision in good faith. In
the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision will be excluded from
this Agreement, (ii) the balance of this Agreement will be interpreted as if
such provision were so excluded and (iii) the balance of this Agreement will be
enforceable in accordance with its terms.
19.Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
Any and all disputes relating to, concerning or arising from this Option
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by the Plan or this Option Agreement, will be brought and
heard exclusively in the United States District Court for the District of New
Delaware or the Delaware Superior Court, New Castle County. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.
20.No Rights as Employee, Director or Consultant. Nothing in this Option
Agreement will affect in any manner whatsoever the right or power of Workday, or
a Parent or Subsidiary, to terminate Participant’s service, for any reason, with
or without Cause.





--------------------------------------------------------------------------------





21.Consent to Electronic Delivery of all Plan Documents and Disclosures. By
Participant’s signature and the signature of Workday’s representative on the
Notice, Participant and Workday agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice and this Option
Agreement. Participant has reviewed the Plan, the Notice and this Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice, and fully understands all provisions of
the Plan, the Notice and this Option Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice and the Option
Agreement. Participant further agrees to notify Workday upon any change in the
residence address indicated on the Notice. By acceptance of this Option,
Participant agrees to participate in the Plan through an on-line or electronic
system established and maintained by Workday or a third party designated by
Workday and consents to the electronic delivery of the Notice, this Option
Agreement, the Plan, account statements, Plan prospectuses required by the U.S.
Securities and Exchange Commission, U.S. financial reports of Workday, and all
other documents that Workday is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the Option and current or future
participation in the Plan. Electronic delivery may include the delivery of a
link to Workday intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at Workday’s discretion. Participant acknowledges that
Participant may receive from Workday a paper copy of any documents delivered
electronically at no cost if Participant contacts Workday by telephone, through
a postal service or electronic mail to stock.administration@workday.com.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
Workday or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying Workday of such
revised or revoked consent by telephone, postal service or electronic mail
through Stock Administration. Finally, Participant understands that Participant
is not required to consent to electronic delivery.









--------------------------------------------------------------------------------





APPENDIX


WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT


COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Option Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Option Agreement or the Plan, as applicable.
If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, Workday will, in its sole discretion, determine to what extent
the additional terms and conditions included herein will apply to Participant
under these circumstances.
Notifications
This Appendix also includes information relating to exchange control and other
issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2012.
Such laws are often complex and change frequently. As a result, Workday strongly
recommends that Participant not rely on the information herein as the only
source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
that Participant exercises the Option or sells Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and Workday is not in a position to assure
Participant of any particular result. Accordingly, Participant is advised to
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.
CANADA
Terms and Conditions
Method of Payment. The following provision supplements Section 5 of the Option
Agreement:
Due to legal restrictions in Canada, Participant is prohibited from surrendering
Shares that Participant already owns or attesting to the ownership of Shares to
pay the Exercise Price or any Tax-Related Items due in connection with the
Option.





--------------------------------------------------------------------------------





Data Privacy. The following provision supplements Section 11 of the Option
Agreement:
Participant hereby authorizes Workday and Workday’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. Participant
further authorizes Workday, the Employer and/or any Parent or Subsidiary to
disclose and discuss such information with their advisors. Participant also
authorizes Workday, the Employer and/or any Parent or Subsidiary to record such
information and to keep such information in Participant’s employment file.
Consent to Receive Information in English for Quebec Participants. The parties
acknowledge that it is their express wish that this Option Agreement, as well as
all documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English.
Les parties reconnaissent avoir expressement souhaité que cette convention
[“Option Agreement”], ainsi que tous les documents, avis et procédures
judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié, directement ou
indirectement à la présente convention, soient rédigés en langue anglaise.
Notifications
Securities Law Information. Participant understands he or she is permitted to
sell Shares acquired through the Plan through the designated broker appointed
under the Plan, if any, provided the resale of Shares acquired under the Plan
takes place outside of Canada.
GERMANY
Notifications
Exchange Control Information. If Participant makes cross-border payments in
excess of €12,500 in connection with the purchase or sale of securities
(including Shares acquired under the Plan), Participant must file a monthly
report with the Servicezentrum Außenwirtschaftsstatistik, which is the competent
federal office of the Deutsche Bundesbank (the German Central Bank) for such
notifications in Germany. Participant is responsible for satisfying the
reporting obligation and should be able to obtain a copy of the form used for
this purpose from the German bank Participant uses to carry out the transfer.
In addition, in the unlikely event that Participant holds Shares exceeding 10%
of the total capital of Workday, Participant must report such holdings in
Workday on an annual basis. Participant must also report any receivables or
payables or debts in foreign currency exceeding an amount of €5,000,000 in any
month.
HONG KONG
Terms and Conditions
Securities Law Information. WARNING: The grant of the Option under the terms of
the Notice, the Option Agreement, including this Appendix, and the Plan and the
Shares subject to the Option do not constitute a public offer of securities and
are available only to employees of Workday, a Parent or a Subsidiary.
Please be aware that the contents of the Notice, Option Agreement, including
this Appendix, and the Plan are not intended to constitute a “prospectus” for a
public offering of securities under the applicable securities legislation in
Hong Kong, nor have they been reviewed by any regulatory authority in Hong Kong.
Participant is advised to exercise caution in relation to the Option. If
Participant is in any doubt about any of the contents of the Notice, the Option
Agreement, including this Appendix, or the Plan, Participant should obtain
independent professional advice.





--------------------------------------------------------------------------------





Sale of Shares. By accepting the Option, Participant agrees that in the event
Shares are issued in respect of the Option within six months of the Date of
Grant, Participant will not dispose of any Shares acquired prior to the
six-month anniversary of the Date of Grant.
IRELAND
Notifications
Director Notification Requirement. Participant understands that if Participant
is a director, shadow director or secretary of an Irish Parent or Subsidiary,
Participant must notify the Irish Parent or Subsidiary in writing within five
business days of receiving or disposing of an interest in Workday (e.g.,
options, Shares, etc.), or within five business days of becoming aware of the
event giving rise to the notification requirement, or within five business days
of becoming a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of any
spouse or minor children (whose interests will be attributed to the director,
shadow director or secretary).
NETHERLANDS
Notifications
Securities Law Information. Participant should be aware of Dutch insider trading
rules, which may impact the sale of Shares acquired under the Plan. In
particular, Participant may be prohibited from effecting certain transactions in
the Shares if Participant has “inside information” regarding Workday.
By accepting the Option, Participant acknowledges having read and understood
this Securities Law Information section and further acknowledges that it is
Participant’s responsibility to comply with the following Dutch insider trading
rules:
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to Workday is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the stock price, regardless of the development of the price. The insider could
be any employee of Workday or a Parent or Subsidiary in the Netherlands who has
inside information as described herein.
Given the broad scope of the definition of inside information, certain employees
of Workday working at a Parent or Subsidiary in the Netherlands (including a
Participant in the Plan) may have inside information and, thus, would be
prohibited from effectuating a transaction in securities in the Netherlands at a
time when Participant had such inside information.
If it is uncertain whether the insider trading rules apply to Participant,
Workday recommends that Participant consult with his or her own legal advisor.
Please note that Workday cannot be held liable if Participant violates the Dutch
insider trading rules. Participant is responsible for ensuring compliance with
these rules.
UNITED KINGDOM
Terms and Conditions
The following terms and conditions apply only if Participant is an Employee. No
grants under this Option Agreement will be made to Consultants or Directors
resident in the United Kingdom.





--------------------------------------------------------------------------------





Responsibility for Taxes. This provision supplements Section 8(a) of the Option
Agreement:
If payment or withholding of the income tax is not made within ninety (90) days
of the event giving rise to the Tax-Related Items or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), Participant understands and agrees that the amount of any
uncollected income tax will constitute a loan owed by Participant to the
Employer, effective on the Due Date. Participant understands and agrees that the
loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue & Customs (“HMRC”), it will be immediately due and repayable, and
Workday or the Employer may recover it at any time thereafter by any of the
means referred to Section 8(a) in the Option Agreement. Workday is authorized to
delay the issuance of Shares to Participant unless and until the loan is repaid
in full.
Notwithstanding the foregoing, if Participant is a director or executive officer
of Workday (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Participant will not be eligible for a loan
from Workday to cover the income tax due. In the event that Participant is a
director or executive officer and income tax is not collected from or paid by me
by the Due Date, the amount of any uncollected income tax will constitute a
benefit to me on which additional income tax and national insurance
contributions (“NICs”) may be payable. Participant understands that Participant
will be responsible for reporting any income tax due on this additional benefit
directly to HMRC under the self-assessment regime and for reimbursing Workday
and/or the Employer (as applicable) the value of any employee NICs due on this
additional benefit.



